 

 

Exhibit 10.1

 

 

EXECUTION COPY

 


 [lfus20130605_8kex10-1img001.gif]




CREDIT AGREEMENT




Dated as of May 31, 2013




among




LITTELFUSE, INC.,
as Borrower,




JPMORGAN CHASE BANK, N.A.,
as Agent




and




The Other Lenders Party Hereto




BANK OF AMERICA, N.A.,
as Syndication Agent




WELLS FARGO BANK, NATIONAL ASSOCIATION and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
as Sole Bookrunner and Joint Lead Arranger




and




MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arranger

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS




Page



ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

1.01.

Defined Terms

1

1.02.

Other Interpretive Provisions

22

1.03.

Accounting Terms

23

1.04.

Rounding

23

1.05.

References to Agreements and Laws

23

1.06.

Exchange Rates; Currency Equivalents

23

1.07.

Additional Alternative Currencies

24

1.08.

Change of Currency

24

1.09.

Letter of Credit Amounts

25

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

25

2.01.

Commitments

25

2.02.

Borrowings, Conversions and Continuations of Loans

26

2.03.

Letters of Credit

27

2.04.

Swing Line Loans

35

2.05.

Prepayments

37

2.06.

Reduction or Termination of Commitments

39

2.07.

Repayment and Amortization of Loans

39

2.08.

Interest

40

2.09.

Fees

40

2.10.

Computation of Interest and Fees

41

2.11.

Evidence of Debt

41

2.12.

Payments Generally

41

2.13.

Sharing of Payments

43

2.14.

Expansion Option

43

2.15.

Defaulting Lenders

45

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

46

3.01.

Taxes

46

3.02.

Illegality

49

3.03.

Inability to Determine Rates

49

3.04.

Increased Costs; Reserves on Eurocurrency Rate Loans

50

3.05.

Funding Losses

51

3.06.

Matters Applicable to all Requests forCompensation

52

3.07.

Survival

52

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

52

4.01.

Conditions of Initial Credit Extension

52

4.02.

Conditions to all Credit Extensions and Conversions and Continuations

53

ARTICLE V REPRESENTATIONS AND WARRANTIES

54

5.01.

Existence, Qualification and Power; Compliance with Laws

54

5.02.

Authorization; No Contravention

54



 

 
-i-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(Continued)


Page


5.03.

Governmental Authorization

55

5.04.

Binding Effect

55

5.05.

Financial Statements; No Material Adverse Effect

55

5.06.

Litigation

55

5.07.

No Default

56

5.08.

Ownership of Property; Liens

56

5.09.

Environmental Compliance

56

5.10.

Insurance

56

5.11.

Taxes

56

5.12.

ERISA Compliance

56

5.13.

Subsidiaries

57

5.14.

Disclosure

57

5.15.

Compliance with Laws

57

5.16.

Margin Regulations; Investment Company Act

57

5.17.

Taxpayer Identification Number; Other Identifying Information

58

5.18.

Intellectual Property; Licenses, Etc.

58

5.19.

Sanctions Laws and Regulations

58

ARTICLE VI AFFIRMATIVE COVENANTS

58

6.01.

Financial Statements

58

6.02.

Certificates; Other Information

59

6.03.

Notices

60

6.04.

Payment of Obligations

61

6.05.

Preservation of Existence, Etc.

61

6.06.

Maintenance of Properties

61

6.07.

Maintenance of Insurance

61

6.08.

Compliance with Laws

61

6.09.

Books and Records

61

6.10.

Inspection Rights

62

6.11.

Use of Proceeds

62

6.12.

Guarantors

62

ARTICLE VII NEGATIVE COVENANTS

62

7.01.

Liens

62

7.02.

Investments

64

7.03.

Indebtedness

64

7.04.

Fundamental Changes

65

7.05.

Dispositions

66

7.06.

Restricted Payments

66

7.07.

Change in Nature of Business

67

7.08.

Transactions with Affiliates

67

7.09.

Burdensome Agreements

67

7.10.

Margin Regulations

67

7.11.

Capital Expenditures

67

7.12.

Financial Covenants

67



 

 
-ii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(Continued)


Page


7.13.

Sanctions Laws and Regulations

68

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

68

8.01.

Events of Default

68

8.02.

Remedies Upon Event of Default

70

8.03.

Application of Funds

70

ARTICLE IX AGENT

 

71

9.01.

Appointment and Authorization of Agent

71

9.02.

Rights as a Lender

71

9.03.

Exculpatory Provisions

71

9.04.

Reliance by Agent

72

9.05.

Delegation of Duties

72

9.06.

Resignation of Agent

73

9.07.

Non-Reliance on Agent and Other Lenders

73

9.08.

No Other Duties, Etc.

73

9.09.

Agent May File Proofs of Claim

74

9.10.

Guaranty Matters

74

ARTICLE X MISCELLANEOUS

74

10.01.

Amendments, Etc.

74

10.02.

Notices; Effectiveness; Electronic Communication

76

10.03.

No Waiver; Cumulative Remedies

77

10.04.

Expenses; Indemnity; Damage Waiver

78

10.05.

Payments Set Aside

79

10.06.

Successors and Assigns

79

10.07.

Treatment of Certain Information; Confidentiality

84

10.08.

Right of Set off

84

10.09.

Interest Rate Limitation

85

10.10.

Counterparts; Integration; Effectiveness

85

10.11.

Survival of Representations and Warranties

85

10.12.

Severability

85

10.13.

Replacement of Lenders

86

10.14.

Governing Law; Jurisdiction; Etc.

86

10.15.

Waiver of Jury Trial

87

10.16.

No Advisory or Fiduciary Responsibility

87

10.17.

USA PATRIOT Act Notice

88

10.18.

Time of the Essence

88

10.19.

Judgment Currency

88



 

 
-iii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(Continued)




SCHEDULES

2.01

Commitments

2.03

Existing Letters of Credit

5.06

Litigation

5.09

Environmental Matters

5.13

Subsidiaries

5.18

Intellectual Property Matters

7.01

Existing Liens

7.03

Existing Indebtedness

10.02

Addresses for Notices

EXHIBITS

Form of

A

Loan Notice

B

Swing Loan Notice

C 1

Revolving Loan Note

C 2

Term Loan Note

D

Compliance Certificate

E

Assignment and Assumption

F

Guaranty

G

Opinion

H

Increasing Lender Supplement

I

Augmenting Lender Supplement



 

 
-iv-

--------------------------------------------------------------------------------

 

 

CREDIT AGREEMENT




This CREDIT AGREEMENT (“Agreement”) is entered into as of May 31, 2013, among
LITTELFUSE, INC., a Delaware corporation (“Borrower”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and JPMORGAN CHASE BANK, N.A., as Agent.




Borrower has requested that Lenders provide a revolving credit facility and a
term loan facility, and Lenders are willing to do so on the terms and conditions
set forth herein.




In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:




ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS




1.01.     Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:




“Acquired Business” means any Person or assets, as the case may be, acquired
through an Acquisition.




“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary before giving effect to such merger or consolidation,
provided that Borrower or the Subsidiary is the surviving entity).




“Adjusted Eurocurrency Rate” has the meaning specified in Section 2.08(a).




“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.




“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls, or is Controlled by or
is under common Control with, the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. Without limiting the
generality of the foregoing, a Person shall be deemed to be Controlled by
another Person if such other Person possesses, directly or indirectly, power to
vote 10% or more of the securities having ordinary voting power for the election
of directors, managing general partners or equivalent governing body of such
Person.




“Agent” means JPMorgan (including its branches and affiliates) in its capacity
as (a) administrative agent under any of the Loan Documents, (b) issuer of
Letters of Credit hereunder, and/or (c) as provider of Swing Line Loans
hereunder, as the context requires, or any successor Agent.




“Agent’s Office” means Agent’s address and, as appropriate, account as specified
from time to time by Agent to Borrower and Lenders.

 

 
 

--------------------------------------------------------------------------------

 

 


“Agreed Currency” means Dollars and each Alternative Currency.




“Aggregate Revolving Commitments” means, at any time, the aggregate amount of
the Revolving Commitments of all Revolving Lenders at such time. The initial
amount of the Aggregate Revolving Commitments on the Closing Date is
$225,000,000.




“Agreement” means this Credit Agreement.




“Alternative Currency” means each of Euro, Sterling, Yen, Swiss Franc and each
other currency (other than Dollars) that is approved in accordance with
Section 1.07.




“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Agent, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.




“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Commitments and $20,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.




“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by Agent pursuant to Section 6.02(b):






Pricing Level

Consolidated

Leverage Ratio

Applicable Rate

for Commitment Fee

Applicable Rate

for Eurocurrenc

Rate Loans and

Letters of Credit

Applicable

Rate for Base

Rate Loans

1

<1.00:1

0.15%

1.00%

0%     

2

>1.00:1 but <1.50:1

0.20%

1.25%

0.25%

3

>1.50:1 but <2.00:1

0.25%

1.50%

0.50%

4

>2.00:1 but <2.50:1

0.30%

1.75%

0.75%

5

>2.50:1

0.35%

2.00%

1.00%



 


Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective commencing on the
5th Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if no Compliance
Certificate is delivered when due in accordance with such Section, then Pricing
Level 5 shall apply commencing on the 5th Business Day following the date such
Compliance Certificate was required to have been delivered. The Applicable Rate
in effect from the Closing Date through the date which is the 5th Business Day
immediately following the date the Compliance Certificate is delivered pursuant
to Section 6.02(b) for the Borrower’s fiscal quarter ending on or about June 30,
2013 shall be determined based upon Pricing Level 2 (or, if such Compliance
Certificate demonstrates that Pricing Levels 3, 4 or 5 should be applicable
during such period, such other Pricing Level shall be applicable).

 

 
-2-

--------------------------------------------------------------------------------

 

 


“Applicable Time” means, with respect to any borrowings and payments in any
Agreed Currency, the local time in the place of settlement for such Agreed
Currency as may be determined by Agent to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment (it being understood that, in respect of any Alternate Currency, such
local time shall mean London, England time unless otherwise notified by the
Agent).




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.




“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Agent, in substantially the form of
Exhibit E or any other form approved by the Agent.




“Attorney Costs” means and includes all reasonable, out-of-pocket fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.




“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.




“Audited Financial Statements” means the audited consolidated balance sheet of
Borrower and its Subsidiaries for the fiscal year ended December 29, 2012, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Borrower and its Subsidiaries,
including the notes thereto.




“Augmenting Lender” has the meaning specified in Section 2.14.




“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of Agent to make L/C Credit Extensions pursuant to Section 8.02.




“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.




“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1% and (b) the Prime Rate in effect on
such day and (c) the Adjusted Eurocurrency Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that, for the avoidance of doubt, the Adjusted
Eurocurrency Rate for any day shall be based on the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted Eurocurrency Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted Eurocurrency Rate, respectively.

 

 
-3-

--------------------------------------------------------------------------------

 

 


“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.




“Bookrunner” means J.P. Morgan Securities LLC, in its capacity as sole
bookrunner and joint lead arranger.




“Borrower” has the meaning specified in the introductory paragraph hereto.




“Borrower Materials” has the meaning specified in Section 6.02.




“Borrowing” means a Revolving Borrowing, a Term Loan Borrowing or a Swing Line
Borrowing, as the context may require.




“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Rate
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings or disbursements in respect of a Letter of Credit which are the
subject of a borrowing, drawing, payment, reimbursement or rate selection are
denominated in euro, the term “Business Day” shall also exclude any day on which
the TARGET2 payment system is not open for the settlement of payments in Euro).




“Cash Collateralize” has the meaning specified in Section 2.03(g)




“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.




“Change of Control” means, with respect to any Person, an event or series of
events by which:




(a)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 20% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully diluted basis (and, taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

 
-4-

--------------------------------------------------------------------------------

 

 


(b)     during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals: (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).




“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).




“Code” means the Internal Revenue Code of 1986.




“Commitment” means a Revolving Commitment and/or a Term Loan Commitment, as the
context may require.




“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.




“Consolidated Capital Expenditures” means, as of the last day of any fiscal
quarter for any period, the capital expenditures of Borrower and its
Subsidiaries for such period, as the same are (or would in accordance with GAAP
be) set forth in the consolidated statement of changes in financial position of
Borrower and its Subsidiaries for such period.




“Consolidated EBITDA” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income and without duplication: (i) Consolidated Interest
Charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable by Borrower and its Subsidiaries for such period,
(iii) the amount of depreciation and amortization expense for such period,
(iv) other expenses (excluding depreciation and amortization) of Borrower and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period and (v) expenses in respect of
integration costs incurred by the Borrower during the four consecutive fiscal
quarter period ending March 31, 2014 in connection with the Borrower’s
acquisition of Hamlin, Inc. in an aggregate amount not to exceed $1,000,000, and
minus (b) all non-cash items increasing Consolidated Net Income for such period.

 

 
-5-

--------------------------------------------------------------------------------

 

 


“Consolidated Funded Indebtedness” means, as of any date of determination, for
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to Borrower or
such Subsidiary.




“Consolidated Interest Charges” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of Borrower and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of Borrower and its Subsidiaries with respect to such period under
capital leases that is treated as interest in accordance with GAAP.




“Consolidated Interest Coverage Ratio” means, as of the end of any fiscal
quarter, the ratio of (a) Consolidated EBITDA for the period of the four
consecutive fiscal quarters then ending to (b) Consolidated Interest Charges
paid or required to be paid during such period.




“Consolidated Leverage Ratio” means, as of the end of any fiscal quarter, the
ratio of (a) Consolidated Funded Indebtedness as of the end of such fiscal
quarter to (b) Consolidated EBITDA for the period of the four consecutive fiscal
quarters then ending.




“Consolidated Net Income” means, for any period, for Borrower and its
Subsidiaries on a consolidated basis, the net income of Borrower and its
Subsidiaries (excluding extraordinary gains but including extraordinary losses)
for that period.




“Consolidated Net Worth” means, as of any date of determination, for Borrower
and its Subsidiaries on a consolidated basis, Shareholders’ Equity of Borrower
and its Subsidiaries on that date.




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.




“Control” has the meaning specified in the definition of “Affiliate”.




“Credit Extension” means each of the following: (a) a Borrowing, and (b) an L/C
Credit Extension.




“Credit Party” means the Agent, the L/C Issuer, the Swing Line Lender or any
other Lender.




“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

 
-6-

--------------------------------------------------------------------------------

 

 


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.




“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, in each
case to the fullest extent permitted by applicable Laws.




“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Line Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Agent in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Line Loans under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Agent, or (d) has become the subject of a Bankruptcy Event.




“Designated Persons” means a person or entity (a) listed in the annex to any
Executive Order; (b) named as a “Specially Designated National and Blocked
Person” (“SDN”) on the most current list published by OFAC at its official
website or any replacement website or other replacement official publication of
such list (the “SDN List”); or (c) in which an entity or person on the SDN List
has 50% or greater ownership interest or that is otherwise controlled by an SDN.




“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.




“Dollar” and “$” mean lawful money of the United States.




“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Agent at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

 

 
-7-

--------------------------------------------------------------------------------

 

 


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.




“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).




“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.




“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.




“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.




“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.




“ERISA” means the Employee Retirement Income Security Act of 1974.




“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

 

 
-8-

--------------------------------------------------------------------------------

 

 


“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.




“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan
denominated in any Agreed Currency for any Interest Period, the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page on such
screen) at approximately 11:00 a.m., London time, on the Quotation Day for such
Interest Period, as the rate for deposits in such Agreed Currency in the London
interbank market with a maturity comparable to such Interest Period. In the
event that such rate does not appear on such page (or on any successor or
substitute page), the “Eurocurrency Rate” shall be determined by reference to
such other publicly available service displaying interest rates applicable to
deposits in such Agreed Currency in the London interbank market as may be
selected by the Agent or, in the absence of such availability, by reference to
the rate at which deposits in such Agreed Currency in reasonable market size and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, on the Quotation Day
for such Interest Period.




“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans that are Revolving Loans may be
denominated in Dollars or in an Alternative Currency. Eurocurrency Rate Loans
that are Term Loans may be denominated only in Dollars. All Revolving Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.




“Event of Default” has the meaning specified in Section 8.01.




“Excluded Taxes” means, with respect to the Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower is located,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Section 10.13), any withholding tax resulting from any
law in effect on the date such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 3.01(a) and (d) any United States Federal
withholding Taxes imposed under FATCA.




“Executive Order” has the meaning assigned to such term in the definition of
Sanctions Laws and Regulations.




“Existing Credit Agreement” has the meaning set forth in Section 4.01(a)(ix).

 

 
-9-

--------------------------------------------------------------------------------

 

 


“Existing Letters of Credit” means the letters of credit described on
Schedule 2.03 hereto, including all renewals, extensions and amendments thereto.




“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.




“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it.




“Fee Letter” has the meaning specified in Section 2.09(b).




“Foreign Lender” means, with respect to Borrower, any Lender that is organized
under the laws of a jurisdiction other than that in which Borrower is resident
for tax purposes. For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.




“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.




“FRB” means the Board of Governors of the Federal Reserve System of the United
States.




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.




“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.




“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).




“Guarantors” means collectively, the Domestic Subsidiaries (present and future)
of Borrower.

 

 
-10-

--------------------------------------------------------------------------------

 

 


“Guaranty” means the Guaranty made by the Guarantors in favor of Agent on behalf
of Lenders, in form and substance satisfactory to Agent.




“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.




“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.




“Increasing Lender” has the meaning specified in Section 2.14.




“Incremental Term Loan” has the meaning specified in Section 2.14.




“Incremental Term Loan Amendment” has the meaning specified in Section 2.14.




“Indebtedness” means, as to any Person at a particular time, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:




(a)     all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;




(b)     all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;




(c)     net obligations of such Person under any Swap Contract;




(d)     all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);




(e)     indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

 
-11-

--------------------------------------------------------------------------------

 

 


(f)     capital leases and Synthetic Lease Obligations;




(g)     all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and




(h)     all Guarantees of such Person in respect of any of the foregoing.




For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be Swap Termination Value thereof as of such
date. The amount of any capital lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.




“Indemnified Liabilities” has the meaning specified in Section 10.04.




“Indemnified Taxes” means Taxes that are imposed on or with respect to any
payment made by any Loan Parties under this Agreement or any Loan Document other
than Excluded Taxes and Other Taxes.




“Indemnitees” has the meaning specified in Section 10.04.




“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.




“Information” has the meaning specified in Section 10.08.




“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.




“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by Borrower in its Loan Notice; provided
that:




(a)     any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

 
-12-

--------------------------------------------------------------------------------

 

 


(b)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and




(c)     no Interest Period shall extend beyond the Maturity Date.




“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.




“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.




“IRS” means the United States Internal Revenue Service.




“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).




“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.




“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.




“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share. All L/C Advances shall be denominated in Dollars.




“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.




“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.




“L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn
Outstanding Amount of Letters of Credit at such time plus (b) the aggregate
Outstanding of all Unreimbursed Amounts. The L/C Exposure of any Lender at any
time shall be its Pro Rata Share of the total L/C Exposure at such time.

 

 
-13-

--------------------------------------------------------------------------------

 

 


“L/C Issuer” means JPMorgan in its capacity as issuer of Letters of Credit
hereunder; provided that, solely with respect to the Existing Letters of Credit,
any reference to “L/C Issuer” shall include Bank of America, N.A. as the issuer
of the Existing Letters of Credit.




“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.




“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes Agent in its capacity as issuer of Letters of
Credit and provider of Swing Line Loans hereunder.




“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.




“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 10.02, or such other office or offices as a Lender
may from time to time notify Borrower and Agent.




“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
Letters of Credit may be issued in Dollars or in an Alternative Currency.




“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by Agent.




“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).




“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.




“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing.




“Loan” means an extension of credit by a Lender to Borrower under Article II in
the form of a Revolving Loan, a Term Loan or a Swing Line Loan.




“Loan Documents” means this Agreement, each Note, the Fee Letter, and the
Guaranty.




“Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a Term Loan
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

 

 
-14-

--------------------------------------------------------------------------------

 

 


“Loan Parties” means, collectively, Borrower and each Person (other than Agent
or any Lender) executing a Loan Document. The term Loan Party shall include,
without limitation, each Guarantor.




“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
and contingent), condition (financial or otherwise) or prospects of Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.




“Maturity Date” means (a) with respect to the Aggregate Revolving Commitments,
the earlier of (i) May 31, 2018 and (ii) the date upon which the Aggregate
Revolving Commitments are terminated in accordance with the terms hereof and
(b) with respect to the Term Loan Facility, May 31, 2018.




“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.




“Note” means a Revolving Loan Note or a Term Loan Note, as the context may
require.




“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.




“OFAC” has the meaning assigned to such term in the definition of Sanctions Laws
and Regulations.




“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.




“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.




“Outstanding Amount” means (i) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Term Loans on any
date, the amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Term Loans
occurring on such date; (iii) with respect to Swing Line Loans on any date, the
amount of the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; and (iv) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

 
-15-

--------------------------------------------------------------------------------

 

 


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Agent in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of JPMorgan in the applicable offshore interbank
market for such currency to major banks in such interbank market.




“Participant” has the meaning specified in Section 10.06(d).




“Participant Register” has the meaning specified in Section 10.06(e).




“Participating Member State” means each state so described in any EMU
Legislation.




“PBGC” means the Pension Benefit Guaranty Corporation.




“PCAOB” means the Public Company Accounting Oversight Board.




“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.




“Permitted Acquisition” means an Acquisition which meets each of the following
conditions: (i) the prior, effective written consent or approval to such
Acquisition of the board of directors or equivalent governing body of the
Acquired Business (and/or its parent entity) is obtained; (ii) the Acquired
Business represents a line of business substantially the same, similar or,
complimentary to the lines of business carried on by Borrower and its
Subsidiaries on the date hereof; (iii) immediately before and after giving
effect to such Acquisition, no Default or Event of Default shall exist,
(iv) immediately before and after giving effect to such Acquisition, Borrower
shall be in compliance with the financial tests set forth in Section 7.12 (for
this purpose the Consolidated Leverage Ratio shall be determined on a pro forma
basis as if the Acquisition had been consummated at the beginning of the period
of the four consecutive fiscal quarters of Borrower then most recently ended),
(v) Borrower shall have forwarded to Agent such additional information regarding
such Acquisition or the Acquired Business as Agent shall have requested, and
(vi) Borrower shall have furnished to Agent a certificate of its chief financial
officer to the effect that the foregoing conditions are satisfied (such
certificate to be accompanied by a computation of the financial tests set forth
in Section 7.12 and to be satisfactory to Agent in all respects).




“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

 

 
-16-

--------------------------------------------------------------------------------

 

 


“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.




“Platform” has the meaning specified in Section 6.02.




“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.




“Pro Rata Share” means, with respect to each Lender, at any time, (a) with
respect to such Lender’s Revolving Commitment, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Revolving Commitment of such Lender at such time and the
denominator of which is the amount of the Aggregate Revolving Commitments at
such time; provided that if the commitment of each Revolving Lender to make
Revolving Loans and the obligation of Agent to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, or if the Aggregate Revolving
Commitments have expired, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Revolving Lender immediately
prior to such termination and after giving effect to any subsequent assignments
made pursuant to Section 10.06; provided, further, that, in the case of
Section 2.15 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in the calculation and (b) with
respect to such Lender’s portion of the outstanding Term Loans, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the outstanding principal amount of the Term Loans held by
such Lender at such time and the denominator of which is the aggregate
outstanding principal amount of the Term Loans held by all the Term Loan Lenders
at such time.




“Quotation Day” means, with respect to any Eurocurrency Rate Loan and any
Interest Period, the Business Day on which it is market practice in the London
interbank market for the Agent to give quotations for deposits in the Agreed
Currency of such Eurocurrency Rate Loan for delivery on the first day of such
Interest Period.




“Recipient” means (a) the Agent, (b) any Lender and (c) the L/C Issuer, as
applicable.




“Register” has the meaning set forth in Section 10.06(c).




“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Borrower as prescribed by the Securities Laws.




“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.




“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.




“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.




“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Aggregate Revolving Commitments and the outstanding
Loans, L/C Obligations and participations therein or (b) if the Aggregate
Revolving Commitments have been terminated, the outstanding Loans, L/C
Obligations and participations therein. The unfunded Revolving Commitments of,
and the outstanding Loans, L/C Obligations and participations therein held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

 
-17-

--------------------------------------------------------------------------------

 

 


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party (and, solely
for purposes of notices given pursuant to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Agent). Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).




“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) the date that is two (2) Business Days prior to the date of a Borrowing of a
Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) the date
that is two (2) Business Days prior to the date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by Agent
of any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as Agent shall determine or the Required Lenders shall require.




“Revolving Borrowing” means Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.




“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
under the heading “Revolving Commitment”, or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.




“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
L/C Exposure and Swing Line Exposure at such time.




“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Aggregate Revolving Commitments have
terminated or expired, a Lender with Revolving Credit Exposure.

 

 
-18-

--------------------------------------------------------------------------------

 

 


“Revolving Loan” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to Section 2.01(a).




“Revolving Loan Note” means a promissory note made by Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C-1.




“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.




“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order relating to money laundering or
terrorism (an “Executive Order”) or by any sanctions program relating to money
laundering or terrorism administered by the U.S. Department of the Treasury
Office of Foreign Assets Control (“OFAC”) and (b) any sanctions measures
relating to money laundering or terrorism imposed by the United Nations Security
Council, European Union or the United Kingdom.




“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.




“SEC” means the United States Securities and Exchange Commission.




“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.




“Shareholders’ Equity” means, as of any date of determination for Borrower and
its Subsidiaries on a consolidated basis, shareholders’ equity as of that date
determined in accordance with GAAP.




“SPC” has the meaning specified in Section 10.06(h).




“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.




“Spot Rate” means, on any day, with respect to any Alternative Currency, the
rate at which such Alternative Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m., Applicable Time, on such date on the Reuters
World Currency Page for such Alternative Currency. In the event that such rate
does not appear on any Reuters World Currency Page, the Spot Rate with respect
to such Alternative Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Agent or, in the event no such service is selected, such Spot
Rate shall instead be calculated on the basis of the arithmetical mean of the
buy and sell spot rates of exchange of the Agent for such Alternative Currency
on the London market at 11:00 a.m., Applicable Time, on such date for the
purchase of Dollars with such Alternative Currency, for delivery two Business
Days after such date (or, in the case of Loans denominated in Sterling, on such
date); provided, that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Agent, after consultation with the
Borrower, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.

 

 
-19-

--------------------------------------------------------------------------------

 

 


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the FRB, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall, in the
case of Dollar denominated Loans, include those imposed pursuant to Regulation D
of the FRB. Eurocurrency Rate Loans shall be deemed to be subject to such
reserve, liquid asset, fee or similar requirements without benefit of or credit
for proration, exemptions or offsets that may be available from time to time to
any Lender under any applicable law, rule or regulation, including Regulation D
of the FRB. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve, liquid asset or similar
requirement.




“Sterling” and “☐” mean the lawful currency of the United Kingdom.




“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.




“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.




“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).




“Swing Line” means the uncommitted and discretionary revolving credit facility
made available by Agent pursuant to Section 2.04.

 

 
-20-

--------------------------------------------------------------------------------

 

 


“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.




“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Pro Rate Share of the total Swing Line Exposure at such
time.




“Swing Line Lender” means JPMorgan in its capacity as provider of Swing Line
Loans hereunder.




“Swing Line Loan” has the meaning specified in Section 2.04(a).




“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.




“Swing Line Sublimit” means an amount equal to the lesser of (a) $15,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.




“Swiss Franc” means the lawful currency of Switzerland.




“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).




“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the Agent
to be a suitable replacement) for the settlement of payments in Euro.




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.




“Term Loan Borrowing” means Term Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Rate Loans, as to
which a single Interest Period is in effect.




“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make a Term Loan to Borrower pursuant to Section 2.01(b) in an aggregate
principal amount not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 under the heading “Term Loan Commitment”, or in
the Assignment and Assumption pursuant to which such Term Loan Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term Loan Lenders’
Term Loan Commitments on the Closing Date is $100,000,000.




“Term Loan Facility” means, at any time, the aggregate outstanding principal
amount of the Term Loans of all Term Loan Lenders at such time.

 

 
-21-

--------------------------------------------------------------------------------

 

 


“Term Loan Lender” means, as of any date of determination, each Lender having a
Term Loan Commitment or that holds Term Loans.




“Term Loans” means the term loans made by the Term Loan Lenders to the Borrower
pursuant to Section 2.01(b).




“Term Loan Note” means a promissory note made by Borrower in favor of a Term
Loan Lender evidencing Term Loans made by such Term Loan Lender, substantially
in the form of Exhibit C-2.




“Threshold Amount” means $10,000,000.




“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.




“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.




“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.




“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.




“United States,” and “U.S.” mean the United States of America.




“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).




“Yen” and “¥” mean the lawful currency of Japan.




1.02.     Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:




(a)     The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.




(b)     (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof; (ii) Article, Section,
Exhibit and Schedule references are to the Loan Document in which such reference
appears; (iii) the term “including” is by way of example and not limitation; and
(iv) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.




(c)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

 
-22-

--------------------------------------------------------------------------------

 

 


(d)     Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.




1.03.     Accounting Terms.




(a)     All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Audited Financial Statements, except as
otherwise specifically prescribed herein.




(b)     If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower or the Required Lenders shall so request, Agent, Lenders and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Agent and Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.




(c)     Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of Borrower and its Subsidiaries or to the
determination of any amount for Borrower and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Borrower is required to consolidate pursuant to
FASB Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.




(d)     Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.




1.04.     Rounding. Any financial ratios required to be maintained by any Loan
Party pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

 
-23-

--------------------------------------------------------------------------------

 

 


1.05.     References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.




1.06.     Exchange Rates; Currency Equivalents.




(a)     Agent shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by Agent.




(b)     Wherever in this Agreement in connection with a Revolving Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
Agent.




1.07.     Additional Alternative Currencies.




(a)     Borrower may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of Agent and Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of Agent.




(b)     Any such request shall be made to Agent not later than 10:00 a.m.,
Chicago time, 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by Agent in its sole discretion).
In the case of any such request pertaining to Eurocurrency Rate Loans, Agent
shall promptly notify each Lender thereof. Each Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) shall notify Agent, not later
than 10:00 a.m., Chicago time, ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Loans or the issuance of Letters of Credit, as the case may be, in such
requested currency.




(c)     Any failure by a Lender to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender to permit Eurocurrency Rate Loans to be made or Letters of Credit to
be issued in such requested currency. If Agent and all Lenders consent to making
Eurocurrency Rate Loans in such requested currency, Agent shall so notify
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Revolving Borrowings of
Eurocurrency Rate Loans; and if Agent consents to the issuance of Letters of
Credit in such requested currency, Agent shall so notify Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If Agent
shall fail to obtain consent to any request for an additional currency under
this Section 1.07, Agent shall promptly so notify Borrower.

 

 
-24-

--------------------------------------------------------------------------------

 

 


1.08.     Change of Currency.




(a)     Each obligation of Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Revolving Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Revolving Borrowing, at the end of the then current Interest Period.




(b)     Each provision of this Agreement shall be subject to such reasonable
changes of construction as Agent may from time to time specify to be appropriate
to reflect the adoption of the Euro by any member state of the European Union
and any relevant market conventions or practices relating to the Euro.




(c)     Each provision of this Agreement also shall be subject to such
reasonable changes of construction as Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.




1.09.     Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the Dollar Equivalent of the maximum face amount of such Letter of Credit after
giving effect to all increases thereof contemplated by such Letter of Credit or
the Letter of Credit Application therefor, whether or not such maximum face
amount is in effect at such time.




ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS




2.01.     Commitments. Subject to the terms and conditions set forth herein,
(a) each Revolving Lender severally agrees to make Revolving Loans to Borrower
in Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided, however, that after giving effect to any Revolving Borrowing, (i) the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments, (ii) the aggregate Outstanding Amount of the Revolving Loans of any
Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment, and (iii) the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit, and (b) each Term Loan Lender
severally agrees to make a Term Loan to the Borrower in Dollars on the Closing
Date, in an amount equal to such Lender’s Term Loan Commitment, by making
immediately available funds available to Agent’s designated account, not later
than the time specified by Agent. Within the foregoing limits and subject to the
other terms and conditions hereof, Borrower may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed. Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein. Term Loans may only be denominated in Dollars.

 

 
-25-

--------------------------------------------------------------------------------

 

 


2.02.     Borrowings, Conversions and Continuations of Loans.




(a)     Each Borrowing (other than any Swing Line Borrowing), each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon Borrower’s irrevocable notice to Agent in accordance
with the terms of this Section 2.02(a). Each such notice must be received by
Agent (i) not later than 10:00 a.m., Chicago time, three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans (via request
by telephone, promptly followed by confirmation in a written Loan Notice,
appropriately completed and signed by a Responsible Officer of Borrower),
(ii) not later than 10:00 a.m., Applicable Time, four (4) Business Days (or five
(5) Business Days in the case of a Special Notice Currency) prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies (via a written Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower, promptly followed by
telephonic confirmation of such request), and (iii) not later than 12:00 noon,
Chicago time, on the requested date of any Borrowing of Base Rate Loans, which
notice may be given by telephone (or via a written Loan Notice, appropriately
completed and signed by a Responsible Officer of Borrower). Each telephonic
notice by Borrower pursuant to this Section 2.02(a)(iii) must be confirmed
promptly by delivery to Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of Borrower. Except as provided in
Sections 2.03(c) and 2.04(c), each Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 (or, if
such Borrowing is denominated in (x) Yen, ¥100,000,000 or (y) an Alternative
Currency other than Yen, 1,000,000 units of such currency) or a whole multiple
of $500,000 (or, if such Borrowing is denominated in (x) Yen, ¥50,000,000 or
(y) an Alternative Currency other than Yen, 500,000 units of such currency) in
excess thereof. Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written, as applicable) shall specify
(i) whether Borrower is requesting a Revolving Borrowing, a Term Loan Borrowing,
a conversion of Revolving Loans or Term Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Revolving
Loans or Term Loans are to be converted, (v) if applicable, the duration of the
Interest Period with respect thereto, and (vi) the currency of the Loans to be
borrowed. If Borrower fails to specify a currency in a Loan Notice requesting a
Borrowing, then the Loans so requested shall be made in Dollars. If Borrower
fails to specify a Type of Loan in a Loan Notice or if Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Revolving Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. Any automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency. Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurocurrency Rate Loan. Any Swing Line Loan shall be made
in accordance with the procedures set forth in Section 2.04.

 

 
-26-

--------------------------------------------------------------------------------

 

 


(b)     Following receipt of a Loan Notice, Agent shall promptly notify each
applicable Lender of the amount (and currency) of its Pro Rata Share of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by Borrower, Agent shall notify each applicable Lender of the details
of any automatic conversion to Base Rate Loans or continuation of Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection. In the case of a Borrowing, each applicable Lender shall
make the amount of its Loan available to Agent in Same Day Funds at Agent’s
Office for the applicable currency not later than 1:00 p.m., Chicago time, in
the case of any Loan denominated in Dollars, and not later than the Applicable
Time specified by the Agent in the case of any Revolving Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), Agent
shall make all funds so received available to Borrower in like funds as received
by Agent either by (i) crediting the account of Borrower on the books of
JPMorgan with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) Agent by Borrower; provided, however, that if, on the date of the Loan
Notice with respect to such Borrowing denominated in Dollars is given by
Borrower there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to Borrower as provided above.




(c)     Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.




(d)     Agent shall promptly notify Borrower and Lenders of the interest rate
applicable to any Interest Period for Eurocurrency Rate Loans upon determination
of such interest rate. The determination of the Eurodollar Rate by Agent shall
be conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, Agent shall notify Borrower and Lenders of any change in
JPMorgan’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.




(e)     After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten Interest Periods in effect with respect to Loans.

 

 
-27-

--------------------------------------------------------------------------------

 

 


2.03.     Letters of Credit.




(a)     The Letter of Credit Commitment.




(i)     Subject to the terms and conditions set forth herein, (A) Agent agrees,
in reliance upon the agreements of the other Lenders set forth in this
Section 2.03: (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of Borrower or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and
(2) to honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
Borrower or its Subsidiaries and any drawings thereunder; provided that Agent
shall not be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Revolving Lender shall be obligated to participate in,
any Letter of Credit if as of the date of such L/C Credit Extension, (w) the
Total Revolving Outstandings would exceed the Aggregate Revolving Commitments,
(x) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans would exceed such Revolving Lender’s
Commitment, (y) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit, or (z) the aggregate Outstanding Amount of all L/C
Obligations and all Revolving Loans denominated in Alternative Currencies would
exceed the Alternative Currency Sublimit. Each request by Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by Borrower that the L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
The Existing Letters of Credit shall be deemed to be “Letters of Credit” issued
on the Closing Date for all purposes of the Loan Documents.




(ii)     Agent shall be under no obligation to issue any Letter of Credit if:




(A)     any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain Agent from issuing
such Letter of Credit, or any Law applicable to Agent or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Agent shall prohibit, or request that Agent
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon Agent with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which Agent is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon Agent any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which Agent in good faith deems material to
it;




(B)     subject to Section 2.03(b)(iv), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance, unless
the Required Lenders have approved such expiry date;

 

 
-28-

--------------------------------------------------------------------------------

 

 


(C)     the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date; provided, that a Letter of Credit may expire
up to one year beyond the Maturity Date so long as the Borrower cash
collateralizes such Letter of Credit (on terms reasonably satisfactory to the
Agent and in an amount equal to 105% of the face amount of such Letter of
Credit) no later than seven days prior to the Maturity Date then in effect (or,
if such day is not a Business Day, the next preceding Business Day);




(D)     the issuance of such Letter of Credit would violate one or more policies
of Agent;




(E)     such Letter of Credit is in an initial amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit, or is to be used for a purpose other than those specified in
Section 6.11;




(F)     Agent does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency; or




(G)     such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency, unless all Revolving Lenders have consented
thereto.




(iii)     Agent shall be under no obligation to amend any Letter of Credit if
(A) Agent would have no obligation at such time to issue such Letter of Credit
in its amended form under the terms hereof, or (B) the beneficiary of such
Letter of Credit does not accept the proposed amendment to such Letter of
Credit.




(b)     Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.




(i)     Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to Agent in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of Borrower. Such Letter of Credit Application must be received by Agent (A) not
later than 10:00 a.m., Chicago time, at least two Business Days prior to the
proposed issuance date or date of amendment, as the case may be, of any Letter
of Credit denominated in Dollars, and (B) not later than 10:00 a.m., Chicago
time, at least ten Business Days prior to the proposed issuance date or date of
amendment, as the case may be, of any Letter of Credit denominated in an
Alternative Currency; or in each case such later date and time as Agent may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to Agent: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as Agent may require. In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to Agent
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as Agent may require. Additionally,
Borrower shall furnish to Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, as Agent may require.

 

 
-29-

--------------------------------------------------------------------------------

 

 


(ii)     Promptly after receipt of any Letter of Credit Application by Agent at
the address set forth in Schedule 10.02 for receiving Letter of Credit
Applications and related correspondence, if the requested issuance or amendment
is permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, Agent shall, on the requested date, issue a Letter of Credit
for the account of Borrower or the applicable Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with
Agent’s usual and customary business practices. Immediately upon the issuance of
each Letter of Credit, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from Agent a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Lender’s Pro Rata Share times the amount of such Letter of Credit.




(iii)     Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, Agent will also deliver to Borrower a true and complete
copy of such Letter of Credit or amendment.




(iv)     If Borrower so requests in any applicable Letter of Credit Application,
Agent may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
Agent to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non- Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by Agent, Borrower
shall not be required to make a specific request to Agent for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) Agent
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that
Agent shall not permit any such extension if (A) Agent has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its extended form under the terms hereof (by reason of
Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) at least seven (7) Business Days before the Non-
Extension Notice Date (1) from the Required Lenders that they have elected not
to permit such extension or (2) from any Revolving Lender or Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied. Notwithstanding anything to the contrary contained herein, Agent
shall have no obligation to permit the extension of any Auto-Extension Letter of
Credit at any time.




(c)     Drawings and Reimbursements; Funding of Participations.




(i)     Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, Agent shall notify Borrower thereof. In
the case of a Letter of Credit denominated in an Alternative Currency, Borrower
shall reimburse Agent in such Alternative Currency, unless (i) Agent (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (ii) in the absence of any such requirement for reimbursement in
Dollars, Borrower shall have notified Agent promptly following receipt of the
notice of drawing that Borrower will reimburse Agent in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, Agent shall notify Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 10:00 a.m., Chicago time, on the date of
any payment by Agent under a Letter of Credit to be reimbursed in Dollars, or
the Applicable Time on the date of any payment by Agent under a Letter of Credit
to be reimbursed in an Alternative Currency (each such date, an “Honor Date”),
Borrower shall reimburse Agent in an amount equal to the amount of such drawing
and in the applicable currency. If Borrower fails to so reimburse Agent by such
time, Agent shall promptly notify each Revolving Lender of the Honor Date, the
amount of the unreimbursed drawing (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Pro Rata Share thereof. In such event, Borrower shall be
deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice). Any notice given by
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if promptly
confirmed in writing; provided that the lack of such a prompt confirmation shall
not affect the conclusiveness or binding effect of such notice.

 

 
-30-

--------------------------------------------------------------------------------

 

 


(ii)     Each Revolving Lender (including Agent in its capacity as a Revolving
Lender) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to Agent at Agent’s Office for Dollar-denominated payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
12:00 p.m., Chicago time, on the Business Day specified in such notice by Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Revolving Loan to Borrower in such amount.




(iii)     With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, Borrower shall be
deemed to have incurred from Agent an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Lender’s payment to Agent pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.




(iv)     Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse Agent for any amount drawn under
any Letter of Credit, interest in respect of such Revolving Lender’s Pro Rata
Share of such amount shall be solely for the account of Agent.




(v)     Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse Agent for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against Agent, Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default; or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of
Borrower to reimburse Agent for the amount of any payment made by Agent under
any Letter of Credit, together with interest as provided herein.

 

 
-31-

--------------------------------------------------------------------------------

 

 


(vi)     If any Revolving Lender fails to make available to Agent any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
Agent shall be entitled to recover from such Revolving Lender, on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to Agent at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect. A certificate of Agent submitted to any Revolving Lender with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error.




(d)     Repayment of Participations.




(i)     At any time after Agent has made a payment under any Letter of Credit
and has received from any Revolving Lender such Revolving Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if Agent receives
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by Agent), Agent will distribute to such Revolving
Lender its Pro Rata Share thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Lender’s L/C Advance was outstanding) in Dollars and in the same funds as those
received by Agent.




(ii)     If any payment received by Agent pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by Agent in its
discretion), each Revolving Lender shall pay to Agent its Pro Rata Share thereof
on demand of Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a rate per annum equal
to the applicable Overnight Rate from time to time in effect. The obligations of
the Revolving Lenders under this clause shall survive the payment in full of the
Obligations.




(e)     Obligations Absolute. The obligation of Borrower to reimburse Agent for
each drawing under each Letter of Credit, and to repay each L/C Borrowing, shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:




(i)     any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;




(ii)     the existence of any claim, counterclaim, set-off, defense or other
right that Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), Agent or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

 

 
-32-

--------------------------------------------------------------------------------

 

 


(iii)     any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;




(iv)     any payment by Agent under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by Agent under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law;




(v)     any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to Borrower or in the relevant currency
markets generally; or




(vi)     any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower.




No payment by Borrower to Agent of any reimbursement obligation or L/C Borrowing
shall constitute a waiver by Borrower of any of its rights under
Section 2.03(f). Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with Borrower’s instructions or other irregularity,
Borrower will immediately notify Agent. Borrower shall be conclusively deemed to
have waived any such claim against Agent and its correspondents unless such
notice is given as aforesaid.




(f)     Role of Agent. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, Agent shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of Agent, any of its Related
Parties nor any correspondents, participants or assignees of Agent shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of Agent, any of its Related Parties nor any correspondent, participant or
assignee of Agent, shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, Borrower may have a
claim against Agent, and Agent may be liable to Borrower, to the extent, but
only to the extent, of any direct damages (as opposed to special, indirect,
consequential, punitive or exemplary damages, claims in respect of which are
hereby waived by Borrower to the extent permitted by applicable law) suffered by
Borrower which Borrower proves (as finally determined by a court of competent
jurisdiction) were caused by Agent’s willful misconduct or gross negligence or
Agent’s unlawful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of such Letter of Credit. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Agent (as finally determined by a court of
competent jurisdiction), the Agent shall be deemed to have exercised care in
each such determination. In furtherance and not in limitation of the foregoing,
Agent may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and Agent shall not be responsible for the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.

 

 
-33-

--------------------------------------------------------------------------------

 

 


(g)     Cash Collateral. Upon the request of Agent, (i) if Agent has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, (A) any Letter of Credit for any reason remains outstanding and partially
or wholly undrawn, or (B) any amount remains available to be drawn under any
Letter of Credit by reason of the operation of Rule 3.14 of the ISP, Borrower
shall immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations (in an amount equal to 105% of such Outstanding Amount determined as
of the date of such L/C Borrowing or the Letter of Credit Expiration Date, as
the case may be). Agent may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in order to protect against the results of exchange rate fluctuations.
Sections 2.05 and 8.02(c) set forth certain additional requirements to deliver
Cash Collateral hereunder. For purposes of this Section 2.03, Section 2.05 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver to Agent, for the benefit of Agent, as issuer of Letters of Credit and
Revolving Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance satisfactory to
Agent (which documents are hereby consented to by Lenders). Derivatives of such
term have corresponding meanings. Borrower hereby grants to Agent, for the
benefit of Agent, as issuer of Letters of Credit and Revolving Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at JPMorgan.




(h)     Applicability of ISP and UCP. Unless otherwise expressly agreed by Agent
and Borrower when a Letter of Credit is issued, (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the Uniform
Customs and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce (the “ICC”) at the time of issuance shall
apply to each commercial Letter of Credit.




(i)     Letter of Credit Fees. Borrower shall pay to Agent for the account of
each Revolving Lender in accordance with its Pro Rata Share a letter of credit
fee for each Letter of Credit equal to the Applicable Rate times the Dollar
Equivalent of the actual daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). Such letter of credit fees shall be computed on a
quarterly basis in arrears. Such letter of credit fees shall be due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. If there is
any change in the Applicable Rate during any quarter, the actual daily amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Letter of credit fees in respect of Letters of Credit denominated in
Dollars shall be paid in Dollars, and such letter of credit fees in respect of
Letters of Credit denominated in a Alternative Currency shall be paid in such
Alternative Currency.

 

 
-34-

--------------------------------------------------------------------------------

 

 


(j)     Fronting Fee and Documentary and Processing Charges Payable to Agent.
Borrower shall pay directly to Agent for its own account, in Dollars, a fronting
fee with respect to each Letter of Credit in the amount specified in the Fee
Letter, payable on the Dollar Equivalent of the actual daily maximum amount
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit), due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, Borrower shall pay directly to Agent for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of Agent relating to letters of credit as from time to time
in effect, in Dollars or such Alternative Currency as shall be separately
agreed. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable. Fronting fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and such fronting fees in
respect of Letters of Credit denominated in an Alternative Currency shall be
paid in such Alternative Currency.




(k)     Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.




(l)     Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
Agent for any and all drawings under such Letter of Credit in accordance with
the terms hereof, the payment of interest thereon and the payment of fees and
expenses due under Sections 2.03(i) and (j) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit). Borrower hereby acknowledges
that the issuance of Letters of Credit for the account of Subsidiaries inures to
the benefit of Borrower, and that Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.




2.04.     Swing Line Loans.




(a)     The Swing Line. Subject to the terms and conditions set forth herein,
Agent agrees to consider in its sole and absolute discretion making loans in
Dollars (each such loan, a “Swing Line Loan”) to Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of Outstanding Amount of Revolving Loans and L/C Obligations of
Agent in its capacity as a Lender of Revolving Loans, may exceed the amount of
Agent’s Revolving Commitment in its capacity as a Revolving Lender; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment. The Swing Line is a discretionary, uncommitted
facility and Agent may terminate or suspend the Swing Line at any time in its
sole discretion upon notice to Borrower which notice may be given by Agent
before or after Borrower requests a Swing Line Loan hereunder. Each Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Agent a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Lender’s Pro
Rata Share times the amount of such Swing Line Loan.

 

 
-35-

--------------------------------------------------------------------------------

 

 


(b)     Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to Agent, which may be given by telephone, unless
Agent has notified, or after receiving notice of a Swing Line Borrowing
notifies, Borrower that the Swing Line has been or is terminated or suspended as
provided in Section 2.04(a), Each such notice must be received by Agent not
later than 2:00 p.m., Chicago time, on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $500,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of Borrower. Unless one or more of the applicable conditions specified
in Article IV is not then satisfied or the Swing Line has been or is terminated
or suspended by Agent as provided above, then, subject to the terms and
conditions hereof, Agent will, not later than 4:00 p.m., Chicago time, on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to Borrower at its office by crediting the account of
Borrower on the books of Agent in Same Day Funds. The Revolving Lenders agree
that Agent may agree to modify the borrowing procedures used in connection with
the Swing Line in its discretion and without affecting any of the obligations of
the Revolving Lenders hereunder.




(c)     Refinancing of Swing Line Loans.




(i)     Agent at any time in its sole and absolute discretion (including if
Agent has terminated or suspended the Swing Line as provided above) may request,
on behalf of Borrower (which hereby irrevocably authorizes Agent to so request
on its behalf), that each Revolving Lender make a Base Rate Revolving Loan in an
amount equal to such Revolving Lender’s Pro Rata Share of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 4.02. Agent shall furnish Borrower with a copy
of the applicable Loan Notice. Each Revolving Lender shall make an amount equal
to its Pro Rata Share of the amount specified in such Loan Notice available to
Agent in Same Day Funds at Agent’s Office for Dollar-denominated payments not
later than 12:00 p.m., Chicago time, on the day specified in such Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Revolving Loan to
Borrower in such amount.




(ii)     If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by Agent as set forth herein, shall be deemed to
be a request by Agent that each of the Revolving Lenders fund its risk
participation in the relevant Swing Line Loan and each Revolving Lender’s
payment to Agent pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

 

 
-36-

--------------------------------------------------------------------------------

 

 


(iii)     If any Revolving Lender fails to make available to Agent any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
Agent shall be entitled to recover from such Revolving Lender, on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to Agent at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect. A certificate of Agent submitted to any Revolving Lender with respect to
any amounts owing under this clause (iii) shall be conclusive absent manifest
error.




(iv)     Each Revolving Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Revolving Lender may have against Agent, Borrower or
any other Person for any reason whatsoever, (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such funding of risk participations shall
relieve or otherwise impair the obligation of Borrower to repay Swing Line
Loans, together with interest as provided herein.




(d)     Repayment of Participations.




(i)     At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if Agent receives any payment on account of
such Swing Line Loan, Agent will distribute to such Revolving Lender its Pro
Rata Share of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Lender’s
risk participation was funded) in the same funds as those received by Agent.




(ii)     If any payment received by Agent in respect of principal or interest on
any Swing Line Loan is required to be returned by Agent under any of the
circumstances described in Section 10.06 (including pursuant to any settlement
entered into by Agent in its discretion), each Revolving Lender shall pay to
Agent its Pro Rata Share thereof on demand of Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate.




(e)     Interest for Account of Agent. Agent shall be responsible for invoicing
Borrower for interest on the Swing Line Loans. Until each Revolving Lender funds
its Base Rate Revolving Loan or risk participation pursuant to this Section 2.04
to refinance such Revolving Lender’s Pro Rata Share of any Swing Line Loan,
interest in respect of such Pro Rata Share shall be solely for the account of
Agent.




2.05.     Prepayments.




(a)     Borrower may, upon notice to Agent, at any time or from time to time
voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by Agent not later than
(A) 10:00 a.m., Chicago time, three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) 10:00 a.m.,
Applicable Time, four (4) Business Days (or five (5), in the case of prepayment
of Loans denominated in Special Notice Currencies) prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Alternative Currencies, and
(C) 1:00 p.m., Chicago time, on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof; (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof, or, in each case, if less, the
entire principal amount thereof then outstanding; and (iv) any prepayment of
outstanding Term Loans pursuant to this Section 2.05 shall be applied to the
principal repayment installments thereof in inverse order of maturity. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid, and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
of such prepayment. If such notice is given by Borrower, Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Loans of applicable Lenders in
accordance with their respective Pro Rata Shares.

 

 
-37-

--------------------------------------------------------------------------------

 

 


(b)     Borrower may, upon notice to Agent, at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by Agent not later than
2:00 p.m., Chicago time, on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.




(c)     If for any reason the Total Revolving Outstandings at any time exceed
the Aggregate Revolving Commitments then in effect, Borrower shall immediately
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans and
Swing Line Loans the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.




(d)     If Agent notifies Borrower at any time that the Outstanding Amount of
all Loans and L/C Obligations denominated in Alternative Currencies at such time
exceeds an amount equal to the Alternative Currency Sublimit then in effect,
then, within two Business Days after receipt of such notice, Borrower shall
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect. Agent may, at any time and from time to time after the initial deposit
of such Cash Collateral, request that additional Cash Collateral be provided in
order to protect against the results of further exchange rate fluctuations.




(e)     No optional prepayment of Revolving Loans denominated in an Alternative
Currency may be made other than on the last day of the applicable Interest
Period for such Revolving Loans, unless the Revolving Lenders consent thereto.

 

 
-38-

--------------------------------------------------------------------------------

 

 




2.06.     Reduction or Termination of Commitments. Unless previously terminated,
(i) the Term Loan Commitments shall terminate at 5:00 p.m., Chicago time, on the
Effective Date and (ii) all of the other Commitments shall terminate on the
Maturity Date. Borrower may, upon notice to Agent, terminate the Aggregate
Revolving Commitments, or from time to time permanently reduce the Aggregate
Revolving Commitments; provided that (i) any such notice shall be received by
Agent at least three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) Borrower
shall not terminate or reduce the Aggregate Revolving Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Outstandings would exceed the Aggregate Revolving Commitments and
(iv) if, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Alternative Currency Sublimit, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess. Agent will promptly notify Lenders of any such notice of termination or
reduction of the Aggregate Revolving Commitments. Any termination or reduction
of the Aggregate Revolving Commitments in accordance with this Section 2.06
shall be permanent. Each notice delivered by Borrower pursuant to this
Section 2.06 shall be irrevocable; provided that a notice of termination of the
Aggregate Revolving Commitments delivered by Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by
Borrower (by notice to the Agent on or prior to the specified effective date) if
such condition is not satisfied. The amount of any such Aggregate Revolving
Commitment reduction shall not be applied to the Alternative Currency Sublimit
or the Letter of Credit Sublimit unless otherwise specified by Borrower. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Revolving Lender according to its Pro Rata Share.
All commitment fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.




2.07.     Repayment and Amortization of Loans.




(a)     Borrower shall repay to Revolving Lenders on the Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date.




(b)     Borrower shall repay to Agent each Swing Line Loan on the earlier of the
Maturity Date and the first date after such Swing Line Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swing Line Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swing Line Loans then
outstanding.




(c)     Borrower shall repay to the Term Loan Lenders on each date set forth
below in the aggregate principal amount set forth opposite such date (which
amounts shall be reduced as a result of the application of prepayments of the
Term Loans in accordance with the terms of Section 2.05):






Date

Amount

September 30, 2013

$1,250,000

December 31, 2013

$1,250,000

March 31, 2014

$1,250,000

June 30, 2014

$1,250,000

September 30, 2014

$1,250,000

December 31, 2014

$1,250,000



 

 
-39-

--------------------------------------------------------------------------------

 

 


Date

Amount

March 31, 2015

$1,250,000

June 30, 2015

$1,250,000

September 30, 2015

$2,500,000

December 31, 2015

$2,500,000

March 31, 2016

$2,500,000

June 30, 2016

$2,500,000

September 30, 2016

$2,500,000

December 31, 2016

$2,500,000

March 31, 2017

$2,500,000

June 30, 2017

$2,500,000

September 30, 2017

$2,500,000

December 31, 2017

$2,500,000

March 31, 2018

$2,500,000



 


provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of Term Loans outstanding on such
date.




2.08.     Interest.




(a)     Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the sum of (A) (1) the Eurocurrency Rate for such
Interest Period multiplied (without duplication of the Borrower’s obligations
under Section 3.04) by (2) the Statutory Reserve Rate (such product, the
“Adjusted Eurocurrency Rate”), plus (B) the Applicable Rate; (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.




(b)     If any amount payable by Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws. Furthermore,
while any Event of Default exists (or after acceleration), Borrower shall pay
interest on the principal amount of all outstanding Obligations at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.




(c)     Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.




2.09.     Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:

 

 
-40-

--------------------------------------------------------------------------------

 

 




(a)     Commitment Fee. Borrower shall pay to Agent for the account of each
Revolving Lender in accordance with its Pro Rata Share, a commitment fee in
Dollars equal to the Applicable Rate times the actual daily amount by which the
Aggregate Revolving Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Loans and (ii) the Outstanding Amount of L/C Obligations. The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more conditions in Article IV is not
met, and shall be due and payable quarterly in arrears on the last Business Day
of each March, June, September and December, commencing with the first such date
to occur after the Closing Date, and on the Maturity Date. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Borrower acknowledges that
Swing Line Loans outstanding from time to time are not considered Revolving
Loans in calculating the commitment fee.




(b)     Other Fees. Borrower shall pay to Bookrunner and Agent for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the letter agreement, dated April 23, 2013 (the “Fee Letter”), among
Borrower, Bookrunner and Agent. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.




2.10.     Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMorgan’s prime rate shall
be made on the basis of a year of 365 or 366 days, as the case may be. All other
computations of interest and all fees shall be made on the basis of a year of
360 days and the actual number of days elapsed, (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365 day
year), or, in the case of interest in respect of Revolving Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice (and, for the avoidance of doubt,
computations of interest in respect of Revolving Loans denominated in Sterling
shall be made on the basis of a year of 365 days). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day.




2.11.     Evidence of Debt.




(a)     The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by Agent in the ordinary
course of business. The accounts or records maintained by Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by Lenders to Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of Borrower hereunder to pay any amount owing with respect
to the Obligations. In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of Agent in
respect of such matters, the accounts and records of Agent shall control in the
absence of manifest error. Upon the request of any Lender made through Agent,
Borrower shall execute and deliver to such Lender (through Agent) a Note, which
shall evidence, such Lender’s Loans, in addition to such accounts or records.
Each Lender may attach schedules to its Note and endorse thereon the date, Type
(if applicable), amount and maturity of the applicable Loans and payments with
respect thereto.




(b)     In addition to the accounts and records referred to in subsection (a),
each applicable Lender and Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of Agent shall control in the absence of manifest error.

 

 
-41-

--------------------------------------------------------------------------------

 

 


2.12.     Payments Generally.




(a)     All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or set off. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by
Borrower hereunder shall be made to Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Agent’s Office in
Dollars and in Same Day Funds not later than 2:00 p.m., Chicago time, on the
date specified herein. Except as otherwise expressly provided herein, all
payments by Borrower hereunder with respect to principal and interest on Loans
denominated in an Alternative Currency shall be made to Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Agent’s Office in such Alternative Currency and in Same Day Funds not later than
the Applicable Time specified by Agent on the dates specified herein. If, for
any reason, Borrower is prohibited by any Law from making any required payment
hereunder in an Alternative Currency, Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount.
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by Agent
(i) after 1:00 p.m., Chicago time, in the case of payments in Dollars, or
(ii) after the Applicable Time specified by Agent in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.




(b)     If any payment to be made by Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.




(c)     Unless Borrower or any Lender has notified Agent, prior to the date any
payment is required to be made by it to Agent hereunder, that Borrower or such
Lender, as the case may be, will not make such payment, Agent may assume that
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to Agent in Same Day Funds, then:




(i)     if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to Agent the portion of such assumed payment that was made
available to such Lender in Same Day Funds, together with interest thereon in
respect of each day from and including the date such amount was made available
by Agent to such Lender to the date such amount is repaid to Agent in Same Day
Funds, at the applicable Overnight Rate from time to time in effect; and




(ii)     if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to Agent the amount thereof in Same Day Funds, together with
interest thereon for the period from the date such amount was made available by
Agent to Borrower to the date such amount is recovered by Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. If such Lender pays such amount to Agent, then
such amount shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon Agent’s demand
therefor, Agent may make a demand therefor upon Borrower, and Borrower shall pay
such amount to Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which Agent or
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

 
-42-

--------------------------------------------------------------------------------

 

 


A notice of Agent to any Lender or Borrower with respect to any amount owing
under this subsection (c) shall be conclusive, absent manifest error.




(d)     If any Lender makes available to Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to Borrower by Agent because the conditions to the
applicable Credit Extension set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.




(e)     The obligations of Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.




(f)     Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.




2.13.     Sharing of Payments. If any Lender shall, by exercising any right of
set off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its Pro Rata Share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact, and (b) purchase (for cash at face
value) participations in the applicable Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other similarly situated Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:




(i)     if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and




(ii)     the provisions of this Section shall not be construed to apply to
(x) any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).

 

 
-43-

--------------------------------------------------------------------------------

 

 


2.14.     Expansion Option. The Borrower may from time to time elect to increase
the Aggregate Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$25,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $150,000,000.
The Borrower may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
which agree to increase their existing Revolving Commitments, or to participate
in such Incremental Term Loans, or provide new Revolving Commitments, as the
case may be; provided that (i) each Augmenting Lender, shall be subject to the
approval of the Borrower and the Agent and (ii) (x) in the case of an Increasing
Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit H hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit I hereto. No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in the Aggregate Revolving Commitments or
Incremental Term Loans pursuant to this Section 2.14. Increases and new
Revolving Commitments and Incremental Term Loans created pursuant to this
Section 2.14 shall become effective on the date agreed by the Borrower, the
Agent and the relevant Increasing Lenders or Augmenting Lenders, and the Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Aggregate Revolving Commitments (or in the Revolving Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, the Agent shall have received a certificate of each Loan Party
dated as of the effective date of any increase in the Aggregate Revolving
Commitments or any Incremental Term Loans being made signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and, (ii) in the
case of Borrower, including a Compliance Certificate demonstrating pro forma
compliance with Section 7.12 after giving effect to such increase and
(iii) certifying that, before and after giving effect to such increase, the
representations and warranties contained in Article V are true and correct on
and as of the effective date of any increase in the Aggregate Revolving
Commitments or any Incremental Term Loans being made (except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and except that
for purposes of this Section 2.14, the representation and warranties contained
in subsections (a), (b) and (c) of Section 5.05 shall be deemed to refer to the
most recent statement furnished pursuant to clauses (a), (b) and (c),
respectively, of Section 6.01) and no Default or Event of Default exists. On the
effective date of any increase in the Aggregate Revolving Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Agent such amounts in immediately
available funds as the Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Pro Rata Share of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Aggregate Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.02). The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrower pursuant
to the provisions of Section 3.05 if the deemed payment occurs other than on the
last day of the related Interest Periods. The Incremental Term Loans (a) shall
rank pari passu in right of payment with the Revolving Loans and the initial
Term Loans, (b) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date) and (c) shall be treated substantially the same
as (and in any event no more favorably than) the Revolving Loans and the initial
Term Loans; provided that (i) the terms and conditions applicable to any tranche
of Incremental Term Loans maturing after the Maturity Date may provide for
material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date and (ii) the
Incremental Term Loans may be priced differently than the Revolving Loans and
the initial Term Loans. Incremental Term Loans may be made hereunder pursuant to
an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Agent. The Incremental
Term Loan Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent, to effect the provisions of
this Section 2.14. Nothing contained in this Section 2.14 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time. This Section shall supersede any provisions in Section 10.01 to the
contrary.

 

 
-44-

--------------------------------------------------------------------------------

 

 


2.15.     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:




(a)     fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.09(a);




(b)     the Revolving Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.01 except
that the Revolving Commitment of such Defaulting Lender may not be increased or
extended without the consent of such Defaulting Lender);




(c)     if any Swing Line Exposure or L/C Exposure exists at the time such
Lender becomes a Defaulting Lender then:




(i)     all or any part of the Swing Line Exposure and L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swing Line Exposure and L/C Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;




(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Agent (x) first, prepay such Swing Line Exposure and (y) second,
cash collateralize for the benefit of the L/C Issuer only the Borrower’s
obligations corresponding to such Defaulting Lender’s L/C Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.03(g) for so long as such L/C
Exposure is outstanding;




(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.03(i)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is cash collateralized;

 

 
-45-

--------------------------------------------------------------------------------

 

 


(iv)     if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.09(a) and Section 2.03(i) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; and




(v)     if all or any portion of such Defaulting Lender’s L/C Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the L/C Issuer
or any other Lender hereunder, all letter of credit fees payable under
Section 2.03(i) with respect to such Defaulting Lender’s L/C Exposure shall be
payable to the L/C Issuer until and to the extent that such L/C Exposure is
reallocated and/or cash collateralized; and




(d)     so long as such Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the L/C Issuer shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.15(c), and participating interests in any such
newly made Swing Line Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.15(c)(i) (and such Defaulting Lender shall not participate therein).




(e)     If (i) a Bankruptcy Event with respect to a Lender Parent shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or the L/C Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the L/C Issuer shall not
be required to issue, amend or increase any Letter of Credit, unless the Swing
Line Lender or the L/C Issuer, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swing Line
Lender or the L/C Issuer, as the case may be, to defease any risk to it in
respect of such Lender hereunder. In the event that the Agent, the Borrower, the
Swing Line Lender and the L/C Issuer each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swing Line Loans) as the Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its Pro
Rata Share.




ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY




3.01.     Taxes.




(a)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes, provided that if Borrower shall be required by applicable law to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made,
(ii) Borrower shall make such deductions and (iii) Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

 
-46-

--------------------------------------------------------------------------------

 

 


(b)     Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.




(c)     Indemnification by Borrower. Borrower shall indemnify the Agent and each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender (with
a copy to the Agent), or by the Agent on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.




(d)     Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.




(e)     Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law or reasonably requested by Borrower or the Agent,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if requested by Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or the Agent as will enable Borrower or the
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.




(f)     Without limiting the generality of the foregoing, any Foreign Lender
shall deliver to Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:




(i)     duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,




(ii)     duly completed copies of Internal Revenue Service Form W-8ECI,

 

 
-47-

--------------------------------------------------------------------------------

 

 


(iii)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or




(iv)     any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.




Without limiting the foregoing, if a payment made to a Lender under this
Agreement would be subject to U.S. Federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this paragraph,
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.




Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Agent or Borrower, as the Agent or Borrower shall reasonably request, on or
prior to the Closing Date, and in a timely fashion thereafter, such other
documents and forms required by any relevant taxing authorities under the Laws
of any other jurisdiction, duly executed and completed by such Lender, as are
required under such Laws to confirm such Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender outside of the U.S. by Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction. Each Lender shall promptly (i) notify
the Agent of any change in circumstances which would modify or render invalid
any such claimed exemption or reduction, and (ii) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any such jurisdiction
that Borrower make any deduction or withholding for taxes from amounts payable
to such Lender. Additionally, Borrower shall promptly deliver to the Agent or
any Lender, as the Agent or such Lender shall reasonably request, on or prior to
the Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Laws of any jurisdiction,
duly executed and completed by Borrower, as are required to be furnished by such
Lender or the Agent under such Laws in connection with any payment by the Agent
or any Lender of Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.

 

 
-48-

--------------------------------------------------------------------------------

 

 


(g)     Treatment of Certain Refunds. If the Agent or any Lender determines, in
its sole discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts pursuant to this Section, it shall pay to
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrower, upon the request
of the Agent or such Lender, agrees to repay the amount paid over to Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Agent or any Lender to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to Borrower or any other Person.




(h)     Lender Indemnity. Each Lender shall severally indemnify the Agent for
any Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that the Borrower has not already indemnified the Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) attributable to such Lender that are paid or payable by the
Agent in connection with this Agreement or any Loan Documents and any reasonable
expenses arising therefrom or with respect thereto, whether or not such amounts
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 3.01(h) shall be paid within 10 days
after the Agent delivers to the applicable Lender a certificate stating the
amount so paid or payable by the Agent. Such certificate shall be conclusive of
the amount so paid or payable absent manifest error.




3.02.     Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans (whether denominated in Dollars or an Alternative
Currency), or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the applicable interbank market, then, on notice
thereof by such Lender to Borrower through Agent, any obligation of such Lender
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans, shall be suspended until such Lender
notifies Agent and Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, Borrower shall, upon
demand from such Lender (with a copy to Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans
of such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted and all amounts due under Section 3.05 in accordance with the terms
thereof due to such prepayment or conversion. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.




3.03.     Inability to Determine Rates. If Agent determines in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof for any reason that that (a) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist
for determining the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or
an Alternative Currency), or (c) the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to Lenders of funding such Eurocurrency
Rate Loan, Agent will promptly so notify Borrower and all Lenders. Thereafter,
the obligation of Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended until Agent revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in the
affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Revolving Borrowing of Base Rate
Loans in the amount specified therein.

 

 
-49-

--------------------------------------------------------------------------------

 

 


3.04.     Increased Costs; Reserves on Eurocurrency Rate Loans.




(a)     Increased Costs Generally. If any Change in Law shall:




(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or the Agent;




(ii)     subject any Lender or the Agent or any other recipient of any payment
to be made by or on account of any obligation of the Loan Parties under this
Agreement or any Loan Documents to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (except for Indemnified Taxes
or Other Taxes covered by Section 3.01 and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender or the Agent); or




(iii)     impose on any Lender or the Agent or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein;




and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Agent or such other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Agent or such other Recipient, Borrower will
(without duplication of the interest rate components reflected in the rate of
interest for Eurocurrency Rate Loans pursuant to Section 2.08(a)) pay to such
Lender, the Agent or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Agent or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.




(b)     Capital Requirements. If any Lender or the Agent determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Agent’s capital or
on the capital of such Lender’s or the Agent’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Agent, to a level below that which such Lender or the
Agent or such Lender’s or the Agent’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Agent’s
policies and the policies of such Lender’s or the Agent’s holding company with
respect to capital adequacy and liquidity), then from time to time Borrower will
pay to such Lender or the Agent, as the case may be, such additional amount or
amounts as will compensate such Lender or the Agent or such Lender’s or the
Agent’s holding company for any such reduction suffered.

 

 
-50-

--------------------------------------------------------------------------------

 

 


(c)     Certificates for Reimbursement. A certificate of a Lender or the Agent
setting forth the amount or amounts necessary to compensate such Lender or the
Agent or its holding company, as the case may be, as specified in subsection (a)
or (b) of this Section and delivered to Borrower shall be conclusive absent
manifest error. Borrower shall pay such Lender or the Agent, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.




(d)     Delay in Requests. Failure or delay on the part of any Lender or the
Agent to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the Agent’s right to
demand such compensation, provided that Borrower shall be required to compensate
a Lender or the Agent pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender or the Agent, as the case may be, notifies Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or the Agent’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).




(e)     Additional Reserve Requirements. Borrower shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided Borrower shall have received at least
10 days’ prior notice (with a copy to the Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.




3.05.     Funding Losses. Upon demand of any Lender (with a copy to Agent) from
time to time, Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:




(a)     any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or




(b)     any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower; or

 

 
-51-

--------------------------------------------------------------------------------

 

 


(c)     any failure by Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or




(d)     any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 10.13;




including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. Borrower shall also pay any customary administrative fees charged by
such Lender in connection with the foregoing.




For purposes of calculating amounts payable by Borrower to Lenders under this
Section 3.05, each Lender shall be deemed to have funded each Eurocurrency Rate
Loan made by it at the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the interbank market for such currency for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.




3.06.     Matters Applicable to all Requests for Compensation. A certificate of
Agent or any Lender claiming compensation under this Article III and setting
forth the calculation of the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, Agent or such Lender may use any reasonable averaging and
attribution methods.




3.07.     Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Term Loan Commitments, the termination of the
Aggregate Revolving Commitments and repayment of all other Obligations
hereunder.




ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS




4.01.     Conditions of Initial Credit Extension. The obligation of each Lender
to make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:




(a)     Agent’s receipt of the following, each of which shall be originals or
facsimiles (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Agent and its legal counsel:




(i)     executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to Agent, each Lender and Borrower;




(ii)     a Note executed by Borrower in favor of each Lender requesting a Note;




(iii)     such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Agent may require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;

 

 
-52-

--------------------------------------------------------------------------------

 

 


(iv)     such documents and certificates as Agent may reasonably require to
evidence that each Loan Party is duly organized or formed and that Borrower and
each Guarantor is, validly existing and in good standing in its jurisdiction of
organization;




(v)     a favorable opinion of counsel to the Loan Parties acceptable to Agent,
addressed to Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents in form and substance satisfactory to Agent;




(vi)     a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;




(vii)     a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could reasonably be expected
to have a Material Adverse Effect, and (C) a calculation of the financial
covenants set forth in Section 7.12 as of the last day of the fiscal quarter of
Borrower ended March 30, 2013;




(viii)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;




(ix)     evidence that the commitments under the Credit Agreement dated as of
June 13, 2011, as amended or modified, among Borrower, JPMorgan Chase Bank,
N.A., as agent and a syndicate of lenders (the “Existing Credit Agreement”) have
been or concurrently with the Closing Date are being terminated, and that all
loans and obligations thereunder have been paid in full (except to the extent
being so repaid with the initial Loans) and any and all liens thereunder shall
have been terminated; and




(x)     such other assurances, certificates, documents, consents or opinions as
Agent or the Required Lenders reasonably may require.




(b)     Any fees required to be paid on or before the Closing Date shall have
been paid.




(c)     Unless waived by Agent, Borrower shall have paid all Attorney Costs of
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Agent).




Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.

 

 
-53-

--------------------------------------------------------------------------------

 

 


4.02.     Conditions to all Credit Extensions and Conversions and Continuations.
The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:




(a)     The representations and warranties of Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith, shall be true
and correct on and as of the date of such Credit Extension, conversion or
continuation, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a),
(b) and (c) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a), (b) and (c), respectively, of
Section 6.01.




(b)     No Default shall exist, or would result from such proposed Credit
Extension, conversion or continuation.




(c)     Agent shall have received a Request for Credit Extension in accordance
with the requirements hereof.




(d)     In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of Agent would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.




(e)     Agent shall have received, in form and substance satisfactory to it,
such other assurances, certificates, documents or consents related to the
foregoing as Agent or the Required Lenders reasonably may require.




Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.




ARTICLE V

REPRESENTATIONS AND WARRANTIES




Borrower represents and warrants to Agent and Lenders that:




5.01.     Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification or licenses, except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

 
-54-

--------------------------------------------------------------------------------

 

 


5.02.     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.




5.03.     Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.




5.04.     Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.




5.05.     Financial Statements; No Material Adverse Effect.




(a)     The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.




(b)     The Audited Financial Statements and the Borrower’s Form 10-K filed with
the SEC for the fiscal year ended December 29, 2012 show all material
indebtedness and other liabilities, direct or contingent, of Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness as required to be disclosed under the applicable
rules and regulations promulgated or approved by the SEC.




(c)     The unaudited consolidated financial statements of Borrower and its
Subsidiaries dated March 30, 2013, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (ii) fairly present the financial condition of Borrower and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.




(d)     Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

 
-55-

--------------------------------------------------------------------------------

 

 


(e)     To the best knowledge of Borrower, no Internal Control Event exists or
has occurred since the date of the Audited Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the Agent or the Lenders, of (i) covenant compliance calculations provided
hereunder or (ii) the assets, liabilities, financial condition or results of
operations of Borrower and its Subsidiaries on a consolidated basis.




5.06.     Litigation. Except as specifically disclosed in Schedule 5.06 hereto,
there are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Borrower or any of its Subsidiaries or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 5.06.




5.07.     No Default. Neither Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.




5.08.     Ownership of Property; Liens. Each of Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.




5.09.     Environmental Compliance. Borrower and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Borrower has reasonably concluded that, except as
specifically disclosed in Schedule 5.09 hereto, such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.




5.10.     Insurance. The properties of Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Borrower, in such amounts, after giving effect to any self-insurance compatible
with the following standards, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower or the applicable Subsidiary
operates.




5.11.     Taxes. Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

 
-56-

--------------------------------------------------------------------------------

 

 


5.12.     ERISA Compliance.




(a)     Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.




(b)     There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.




(c)     (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to have a Material Adverse Effect; (iii) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.




5.13.     Subsidiaries. As of the Closing Date, Borrower has no Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens. Borrower has
no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13.




5.14.     Disclosure. Borrower has disclosed to Agent and Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party in connection with any Loan Document to Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.




5.15.     Compliance with Laws. Borrower, each Subsidiary and each other Loan
Party is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

 
-57-

--------------------------------------------------------------------------------

 

 


5.16.     Margin Regulations; Investment Company Act.




(a)     Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of Borrower only or of Borrower and
its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between Borrower and any Lender or any Affiliate of any
Lender relating to Indebtedness and within the scope of Section 8.01(e) will be
margin stock.




(b)     None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.




5.17.     Taxpayer Identification Number; Other Identifying Information. The
true and correct U.S. taxpayer identification number of (i) Borrower is set
forth on Schedule 10.02 and (ii) each subsidiary that is a Domestic Subsidiary
and a Guarantor on the Closing Date is set forth on Schedule 5.13.




5.18.     Intellectual Property; Licenses, Etc. Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by Borrower or
any Subsidiary infringes upon any rights held by any other Person. Except as
specifically disclosed in Schedule 5.18, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.




5.19.     Sanctions Laws and Regulations. None of the Borrower, or, to the best
of its knowledge, any of its directors, officers, brokers or other agents acting
or benefiting in any capacity in connection with this Agreement or any other
capital raising transaction involving any Lender or any of its Affiliates, is a
Designated Person.




ARTICLE VI

AFFIRMATIVE COVENANTS




So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary
to:

 

 
-58-

--------------------------------------------------------------------------------

 

 


6.01.     Financial Statements. Deliver to Agent a sufficient number of copies
for delivery by Agent to each Lender, of the following, in form and detail
satisfactory to Agent and the Required Lenders:




(a)     as soon as available, but in any event within 90 days after the end of
each fiscal year of Borrower, a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by (i) a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement and (ii) an opinion of such Registered
Public Accounting Firm independently assessing Borrower’s internal controls over
financial reporting in accordance with Item 308 of SEC Regulation S-K, PCAOB
Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing a
conclusion that contains no statement that there is a material weakness in such
internal controls, except for such weaknesses that could not reasonably be
expected to have a Material Adverse Effect;




(b)     as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of Borrower as
fairly presenting the financial condition, results of operations, shareholders
equity and cash flows of Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;
and




(c)     as soon as available, but in any event not later than the last Business
Day in February of each year, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of Borrower and its Subsidiaries for such year.




6.02.     Certificates; Other Information. Deliver to Agent a sufficient number
of copies for delivery to each Lender, of the following, in form and detail
satisfactory to Agent and the Required Lenders:




(a)     concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of the Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;




(b)     concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Borrower;

 

 
-59-

--------------------------------------------------------------------------------

 

 


(c)     promptly after any request by the Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of
Borrower by independent accountants in connection with the accounts or books of
Borrower or any Subsidiary, or any audit of any of them;




(d)     promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to Agent
pursuant hereto; and




(e)     promptly, such additional information regarding the business, financial
or corporate affairs of Borrower or any Subsidiary, or compliance with the terms
of the Loan Documents, as Agent or any Lender may from time to time reasonably
request.




Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that: (i) Borrower shall deliver paper copies of such documents to the Agent or
any Lender that requests Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Agent or such Lender
and (ii) Borrower shall notify the Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the Agent
by electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Agent. Except for such Compliance Certificates, the Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.




Borrower hereby acknowledges that (a) the Agent and/or the Bookrunner will make
available to the Lenders and the Agent materials and/or information provided by
or on behalf of Borrower hereunder (collectively, “Borrower Materials”) by
posting Borrower Materials on IntraLinks or another similar electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to Borrower or its securities) (each, a “Public Lender”). Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” Borrower shall be
deemed to have authorized the Agent, the Bookrunner, and the Lenders to treat
Borrower Materials as not containing any material non-public information with
respect to Borrower or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Agent and the Bookrunner shall be entitled to treat Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.” Notwithstanding the
foregoing, Borrower shall not be under any obligation to mark Borrower Materials
“PUBLIC.”

 

 
-60-

--------------------------------------------------------------------------------

 

 


6.03.     Notices. Promptly notify Agent and each Lender:




(a)     of the occurrence of any Default;




(b)     of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of Borrower or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;




(c)     the occurrence of any ERISA Event;




(d)     of any material change in accounting policies or financial reporting
practices by Borrower or any Subsidiary; and




(e)     of the determination by the Registered Public Accounting Firm providing
the opinion required under Section 6.01(a)(ii) (in connection with its
preparation of such opinion) or Borrower’s determination at any time of the
occurrence or existence of any Internal Control Event.




Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and stating what action Borrower has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.




6.04.     Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Borrower or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and
(c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.




6.05.     Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, except (i) in a transaction permitted by
Section 7.04 or 7.05, and (ii) in the case of Subsidiaries, where the failure to
do so could not reasonably be expected to have a Material Adverse Effect;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.




6.06.     Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

 
-61-

--------------------------------------------------------------------------------

 

 


6.07.     Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of Borrower, insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to Agent of termination, lapse or cancellation of such insurance.




6.08.     Compliance with Laws. Comply in all material respects with the
requirements of all Laws, and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.




6.09.     Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Borrower or such Subsidiary, as the case may be.




6.10.     Inspection Rights. Permit representatives and independent contractors
of Agent and each Lender to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to Borrower;
provided, however, that when a Default exists Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.




6.11.     Use of Proceeds. Use the proceeds of the Credit Extensions (i) to
finance Permitted Acquisitions; (ii) for working capital, (iii) for capital
expenditures, (iv) to refinance certain Indebtedness existing on the Closing
Date and (v) for other general corporate purposes not in contravention of any
Law or of any Loan Document.




6.12.     Guarantors. Notify Agent at the time that any Person becomes a
Domestic Subsidiary, and promptly thereafter (and in any event within 30 days),
cause such Person to (a) become a Guarantor by executing and delivering Agent a
counterpart of the Guaranty or such other document as Agent shall deem
appropriate for such purpose, and (b) deliver to Agent documents of the types
referred to in clauses (iii) and (iv) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to Agent.

 

 
-62-

--------------------------------------------------------------------------------

 

 


ARTICLE VII

NEGATIVE COVENANTS




So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:




7.01.     Liens. Create, incur, assume or suffer to exist, any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:




(a)     Liens pursuant to any Loan Document;




(b)     Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);




(c)     Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;




(d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;




(e)     pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;




(f)     deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;




(g)     easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;




(h)     Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) or securing appeal or other surety bonds
relating to such judgments;




(i)     liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;

 

 
-63-

--------------------------------------------------------------------------------

 

 


(j)     Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
under Section 7.03(f) and any extensions, renewals and replacements thereof;
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 7.03(f), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any extension, renewal or replacement of the
obligations secured or benefited thereby is permitted by Section 7.03(f); and




(k)     any Lien existing on any property or asset prior to the acquisition
thereof by Borrower or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into a Subsidiary in a
transaction permitted hereunder) prior to the time such Person becomes a
Subsidiary (or is so merged or consolidated) and securing Indebtedness permitted
under Section 7.03(g); provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), as the case may be, (ii) such
Lien shall not apply to any other property or assets of Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary (or is so merged or consolidated), as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof other than as permitted by Section 7.03(g).




7.02.     Investments. Make any Investments, except:




(a)     Investments held by Borrower or such Subsidiary in the form of cash
equivalents or short-term marketable debt securities;




(b)     Permitted Acquisitions;




(c)     Investments of Borrower in any Guarantor which is a wholly-owned
Domestic Subsidiary and Investments of any Guarantor in Borrower or in another
Guarantor which is a wholly-owned Subsidiary;




(d)     Investments of any Foreign Subsidiary in any other Foreign Subsidiary or
in Borrower or any wholly-owned Guarantor;




(e)     Investments of Borrower or any Guarantor in any Foreign Subsidiary;
provided, however, that such Investments to the extent made after the Closing
Date shall not at any time exceed 50% of Consolidated Net Worth at such time;




(f)     Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;




(g)     Guarantees permitted by Section 7.03; and




(h)     any other Investment; provided, however, that the aggregate outstanding
amount of all such Investments does not at any time exceed 10% of Consolidated
Net Worth (calculated as of the most recently ended fiscal quarter and
determined at the time of making such Investment by reference to Borrower’s
financial statements most recently delivered pursuant to Section 6.01(a) or
(b));

 

 
-64-

--------------------------------------------------------------------------------

 

 


it being understood that the Guarantee by Borrower of obligations of
Subsidiaries that are permitted to be incurred under this Agreement shall not be
deemed Investments restricted by this Section 7.02.




7.03.     Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:




(a)     Indebtedness under the Loan Documents;




(b)     Indebtedness outstanding on the date hereof and listed on Schedule 7.03
hereto and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder;




(c)     Guarantees of Borrower or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of Borrower or any Subsidiary;




(d)     obligations (contingent or otherwise) of Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person and not
for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;




(e)     Indebtedness in respect of capital leases, Synthetic Lease Obligations
and purchase money obligations for fixed assets within the limitations set forth
in Section 7.01(i); provided, however, that the aggregate amount of all such
Indebtedness at any one time outstanding shall not exceed 10% of Consolidated
Net Worth at such time (calculated as of the most recently ended fiscal quarter
and determined at the time of incurring such Indebtedness by reference to
Borrower’s financial statements most recently delivered pursuant to
Section 6.01(a) or (b));




(f)     Indebtedness of Foreign Subsidiaries in an aggregate amount not to
exceed $15,000,000 at any one time outstanding and any refinancings, refundings,
replacements, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
replacement, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, replacement, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder;




(g)     Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder), or Indebtedness of any Person
that is assumed by Borrower or any Subsidiary in connection with an acquisition
of property or assets by Borrower or such Subsidiary in a Permitted Acquisition,
in an aggregate amount for all such Indebtedness not to exceed $25,000,000 at
any one time outstanding, and any refinancings, refundings, replacements,
renewals or extensions thereof; provided that such Indebtedness exists at the
time such Person becomes a Subsidiary (or is so merged or consolidated) or such
property or assets are acquired and is not created in contemplation of or in
connection with such Person becoming a Subsidiary (or such merger or
consolidation) or such property or assets being acquired; provided, further, in
the event the aggregate amount of such Indebtedness outstanding at the time of
(and after giving pro forma effect to) such acquisition of such Person is less
than $25,000,000 (such differential, the “Available Excess”), the amount of
Indebtedness of such acquired Person (or the amount of Indebtedness assumed by
the Borrower or any Subsidiary in connection with the acquisition of such
Person) permitted hereunder may subsequently be increased by up to the amount of
the Available Excess (to the extent such Available Excess still exists) so long
as the aggregate amount of all Indebtedness outstanding in reliance on this
clause (g) does not exceed $25,000,000; and

 

 
-65-

--------------------------------------------------------------------------------

 

 


(h)     such additional unsecured Indebtedness incurred by Borrower or any
Subsidiary as would not cause the Consolidated Leverage Ratio to exceed 3.0 to
1.0 as of the date of incurrence (calculated as of the most recently ended
fiscal quarter and determined, on a pro forma basis, at the time of incurring
such Indebtedness by reference to Borrower’s financial statements most recently
delivered pursuant to Section 6.01(a) or (b)).




7.04.     Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into, another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:




(a)     any Subsidiary may merge with (i) Borrower, provided that Borrower shall
be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person, and further provided that if a Guarantor is merging with
another Subsidiary, the Guarantor shall be the continuing or surviving Person;
and




(b)     any Subsidiary may dispose of all or substantially all of its assets
(upon voluntary liquidation, dissolution or otherwise), to Borrower or to
another Subsidiary; provided that if the transferor in such a transaction is a
wholly-owned Subsidiary, then the transferee must also be a wholly-owned
Subsidiary, and further provided that if the transferor of such assets is a
Guarantor, the transferee thereof must either be Borrower or a Guarantor;




7.05.     Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:




(a)     Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;




(b)     Dispositions of inventory in the ordinary course of business;




(c)     Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;




(d)     Dispositions of property by any Subsidiary to Borrower or to a
wholly-owned Subsidiary, provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be Borrower or a Guarantor;




(e)     Dispositions permitted by Section 7.04; and

 

 
-66-

--------------------------------------------------------------------------------

 

 


(f)     additional Dispositions provided that (i) such additional Dispositions
shall not in any fiscal year exceed 15% of Borrower’s consolidated assets as of
the beginning of such fiscal year, and (ii) no Default or Event of Default shall
exist immediately before or after giving effect thereto;




provided, however, that any Disposition pursuant to clauses (a) through
(f) shall be for fair market value.




7.06.     Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:




(a)     each Subsidiary may make Restricted Payments to Borrower and to
wholly-owned Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to Borrower and any Subsidiary and to each other
owner of capital stock or other equity interests of such Subsidiary on a
pro rata basis based on their relative ownership interests);




(b)     Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common equity
interests of such Person; and




(c)     Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock or warrants,
rights or options to acquire any such shares for cash, provided that immediately
after giving effect to such proposed action, no Default or Event of Default
shall exist.




To the extent Borrower shall have purchased or otherwise acquired shares of its
capital stock pursuant to this Section 7.06, nothing herein shall prohibit the
cancellation or retirement by Borrower of such shares.




7.07.     Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Borrower and
its Subsidiaries on the date hereof.




7.08.     Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Borrower or such Subsidiary as would be obtainable by Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among Borrower and any of its wholly-owned
Subsidiaries or between and among any wholly-owned Subsidiaries.




7.09.     Burdensome Agreements. Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (i)
of any Subsidiary to make Restricted Payments to Borrower or any Guarantor or to
otherwise transfer property to Borrower or any Guarantor, (ii) of any Subsidiary
to Guarantee the Indebtedness of Borrower or (iii) of Borrower or any Subsidiary
to create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) so long as such negative pledge is on then-market terms and
otherwise customary for such Indebtedness; or (b) requires the grant of a Lien
to secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person.




7.10.     Margin Regulations. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System of the United States) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

 
-67-

--------------------------------------------------------------------------------

 

 


7.11.     Capital Expenditures. If a Default or a Event of Default has occurred
and is continuing, expend, or be committed to expend for Consolidated Capital
Expenditures (including, without limitation, for the acquisition of fixed
assets) during any fiscal year in excess of the amount of Consolidated Capital
Expenditures estimated to be expended in such fiscal year by Borrower in the
projections delivered to the Lenders pursuant to Section 6.01(c).




7.12.     Financial Covenants.




(a)     Consolidated Leverage Ratio. Permit its Consolidated Leverage Ratio at
the end of any fiscal quarter to exceed 3.00:1.0.




The Consolidated Leverage Ratio will be calculated at the end of each fiscal
quarter for which this Agreement requires Borrower to deliver financial
statements, using the results of the twelve month period ending with that fiscal
quarter, it being understood that to the extent any Acquisition shall have
occurred during such period, the Consolidated Leverage Ratio shall be calculated
as if such Acquisition occurred at the beginning of such period.




(b)     Consolidated Interest Coverage Ratio. Permit its Consolidated Interest
Coverage Ratio at the end of any fiscal quarter to be less than 3.00:1.0. The
Consolidated Interest Coverage Ratio will be calculated at the end of each
fiscal quarter for which this Agreement requires Borrower to deliver financial
statements, using the results of the twelve month period ending with that fiscal
quarter.




7.13.     Sanctions Laws and Regulations.




(a)     The Borrower shall not, directly or indirectly, use the proceeds of the
Loans or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other person or entity (i) to fund any
activities or business of or with any Designated Person, or in any country or
territory, that at the time of such funding would be a violation of any
Sanctions Laws and Regulations, or (ii) in any other manner that would result in
a violation of any Sanctions Laws and Regulations by any party to this
Agreement.




(b)     None of the funds or assets of the Borrower that are used to pay any
amount due pursuant to this Agreement shall constitute funds obtained from
transactions with or relating to Designated Persons or countries in violation of
any Sanctions Laws and Regulations.




ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES




8.01.     Events of Default. Any of the following shall constitute an Event of
Default:




(a)     Non-Payment. Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan, or any L/C Obligation, or (ii) within three
days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any commitment or other fee due hereunder, or (iii) within five
days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

 
-68-

--------------------------------------------------------------------------------

 

 


(b)     Specific Covenants. Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11 or Article VII; or




(c)     Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days or any default or event of default occurs under any other
Loan Document; or




(d)     Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or




(e)     Cross-Default. (i) Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which Borrower or any Subsidiary is an Affected
Party (as so defined) and, in either event, the Swap Termination Value owed by
Borrower or such Subsidiary as a result thereof is greater than the Threshold
Amount; or




(f)     Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or




(g)     Inability to Pay Debts; Attachment. (i) Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

 
-69-

--------------------------------------------------------------------------------

 

 


(h)     Judgments. There is entered against Borrower or any Subsidiary (i) one
or more final judgments or orders for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or




(i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or




(j)     Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or




(k)     Change of Control. There occurs any Change of Control with respect to
Borrower.




8.02.     Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:




(a)     declare the commitment of each Lender to make Loans and any obligation
of Agent to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;




(b)     declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by Borrower;




(c)     require that Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and




(d)     exercise on behalf of itself and Lenders all rights and remedies
available to it and Lenders under the Loan Documents or applicable law;




provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
Agent to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of Agent or any
Lender.

 

 
-70-

--------------------------------------------------------------------------------

 

 


8.03.     Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by Agent in the
following order:




First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to Agent in its capacity as such;




Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;




Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among Lenders in
proportion to the respective amounts described in this clause Third payable to
them;




Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among Lenders in proportion
to the respective amounts described in this clause Fourth held by them;




Fifth, to Agent, to Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit; and




Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.




Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.




ARTICLE IX

AGENT




9.01.     Appointment and Authorization of Agent. Each of the Lenders hereby
irrevocably appoints JPMorgan to act on its behalf as the Agent hereunder and
under the other Loan Documents and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Agent and the Lenders and Borrower shall not have any rights as a third
party beneficiary of any of such provisions.




9.02.     Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Borrower or any Subsidiary
or other Affiliate thereof as if such Person were not the Agent hereunder and
without any duty to account therefor to the Lenders.

 

 
-71-

--------------------------------------------------------------------------------

 

 


9.03.     Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:




(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;




(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and




(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.




The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the Agent by
Borrower or a Lender.




The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.




9.04.     Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

 

 
-72-

--------------------------------------------------------------------------------

 

 


9.05.     Delegation of Duties. The Agent may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub agents appointed by the Agent. The Agent shall
also be permitted from time to time to designate one of its Affiliates to
perform the duties to be performed by the Agent hereunder with respect to Loans
and Borrowings denominated in Alternative Currency. The Agent and any such sub
agent or Affiliate may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub agent and Affiliate and
to the Related Parties of the Agent and any such sub agent and Affiliate, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as Agent.




9.06.     Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that if the Agent shall notify Borrower and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents, and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After the retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting as Agent.




Any resignation by JPMorgan as Agent pursuant to this Section shall also
constitute its resignation as issuer of Letters of Credit and provider of Swing
Line Loans. Upon the acceptance of a successor’s appointment as Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Agent, (b) the retiring Agent as
issuer of Letters of Credit and provider of Swing Line Loans shall be discharged
from all of its respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Agent to
effectively assume the obligations of the retiring Agent with respect to such
Letters of Credit.

 

 
-73-

--------------------------------------------------------------------------------

 

 


9.07.     Non-Reliance on Agent and Other Lenders. Each Lender acknowledges and
agrees that the extensions of credit made hereunder are commercial loans and
letters of credit and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold Loans hereunder. Each Lender shall, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a lender or
assign or otherwise transfer its rights, interests and obligations hereunder.




9.08.     No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents or co-documentation
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent or a Lender.




9.09.     Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Loan Party, the Agent (irrespective of whether the principal of any Loan
or L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise.




(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agent and their respective agents and
counsel and all other amounts due the Lenders and the Agent under
Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding;
and




(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;




and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.09 and 10.04.




Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.




9.10.     Guaranty Matters. The Lenders irrevocably authorize the Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder. Upon request by the Agent at any time, the
Required Lenders will confirm in writing the Agent’s authority to release any
Guarantor from its obligations under the Guaranty pursuant to this Section 9.10.

 

 
-74-

--------------------------------------------------------------------------------

 

 


ARTICLE X

MISCELLANEOUS




10.01.     Amendments, Etc. Except as provided in Section 2.14 with respect to
an Incremental Term Loan Amendment, no amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and Borrower or the applicable Loan Party, as the
case may be, and acknowledged by Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no such amendment, waiver or consent shall:




(a)     waive any condition set forth in Section 4.01(a) without the written
consent of each Lender; provided, however, in the sole discretion of the Agent,
only a waiver by Agent shall be required with respect to immaterial matters or
items specified in Section 4.01(a) (iii) or (iv) with respect to which Borrower
has given assurances satisfactory to Agent that such items shall be delivered
promptly following the Closing Date;




(b)     extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;




(c)     postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to Lenders (or any of them) hereunder or under any other Loan
Document, in each case without the written consent of each Lender (or, in the
case of the Agent, the Agent) directly affected thereby;




(d)     reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or Letter of Credit Fees at the Default
Rate or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;




(e)     change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;




(f)     amend Section 1.07 or the definition of “Alternative Currency” without
the written consent of each Lender;




(g)     change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

 

 
-75-

--------------------------------------------------------------------------------

 

 


(h)     release any Guarantor from the Guaranty without the written consent of
each Lender, except for (i) releases pursuant to Section 9.10, and (ii) the
release of any Guarantor neither the assets nor revenues of which represent a
material portion of the consolidated assets or revenues of Borrower;




and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by Agent in addition to Lenders required above, affect the
rights or duties of Agent under this Agreement or any other Loan Document,
(A) as Agent, (B) as provider of Swing Line Loans, or (C) as Letter of Credit
issuer or under any Letter of Credit Application relating to any Letter of
Credit issued or to be issued by it; (ii) Section 10.06(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; (including, without limitation, any
reduction in any fee, charge, expense, cost or other amount payable to Agent for
its own account under this Agreement in any such capacity); and (iii) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the respective parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.




Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Agent and the Borrower (x) to add one or more credit facilities to
this Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, the initial Term Loans, the Incremental Term Loans and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders. Furthermore, notwithstanding anything to the contrary
herein the Agent may, with the consent of the Borrower only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.




10.02.     Notices; Effectiveness; Electronic Communication.




(a)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:




(i)     if to Borrower or the Agent, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and




(ii)     if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.




Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

 
-76-

--------------------------------------------------------------------------------

 

 


(b)     Electronic Communications. Notices and other communications to the
Lenders and the Agent hereunder may be delivered or furnished by electronic
communication (including email and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified the
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Agent or Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.




Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.




(c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall the Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s or the Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).




(d)     Change of Address, Etc. Each of Borrower and the Agent may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to Borrower and the Agent. In addition, each Lender agrees
to notify the Agent from time to time to ensure that the Agent has on record
(i) an effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.




(e)     Reliance by Agent and Lenders. The Agent and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Loan Notices and
Swing Line Loan Notices) purportedly given by or on behalf of Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify the Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower. All telephonic notices to and other telephonic
communications with the Agent may be recorded by the Agent, and each of the
parties hereto hereby consents to such recording.

 

 
-77-

--------------------------------------------------------------------------------

 

 


10.03.     No Waiver; Cumulative Remedies. No failure by any Lender or the Agent
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.




10.04.     Expenses; Indemnity; Damage Waiver.




(a)     Costs and Expenses. Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Agent and its Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(ii) all out of pocket expenses incurred by the Agent or any Lender (including
the fees, charges and disbursements of any counsel for the Agent or any Lender),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.




(b)     Indemnification by Borrower. Borrower shall indemnify the Agent (and any
sub-agent thereof), each Lender and the Agent, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable, out-of-pocket fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by Borrower
or any other Loan Party arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the Agent to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or any other Loan Party, and regardless
of whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s express obligations hereunder or under
any other Loan Document pursuant to a claim made by the Borrower or such other
Loan Party, if Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

 
-78-

--------------------------------------------------------------------------------

 

 


(c)     Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Agent (or any sub-agent thereof) or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Agent (or any such sub-agent), the Agent or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent), or against any Related Party
of any of the foregoing acting for the Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).




(d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.




(e)     Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.




(f)     Survival. The agreements in this Section shall survive the resignation
of the Agent, the replacement of any Lender, the termination of the Term Loan
Commitments, the Aggregate Revolving Commitments and the repayment, satisfaction
or discharge of all the other Obligations.




10.05.     Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to the Agent or any Lender, or the Agent or any Lender
exercises its right of set off, and such payment or the proceeds of such set off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set off had not occurred, and (b) each Lender severally agrees to pay to
the Agent upon demand its applicable share (without duplication) of any amount
so recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

 
-79-

--------------------------------------------------------------------------------

 

 




10.06.     Successors and Assigns.




(a)     Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Agent and each Lender and no Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section, or (iv) to an SPC
in accordance with the provisions of subsection (h) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent, the Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)     Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:




(i)     Minimum Amounts.




(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and




(B)     in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

 
-80-

--------------------------------------------------------------------------------

 

 


(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Agent’s rights and
obligations in respect of Swing Line Loans;




(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:




(A)     the consent of Borrower (such consent not to be unreasonably withheld or
delayed; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the Agent
within five (5) Business Days after having received notice thereof) shall be
required unless (1) an Event of Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund;




(B)     the consent of the Agent, in its capacity as administrative agent (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment;




(C)     the consent of the Agent, in its capacity as issuer of Letters of Credit
(such consent not to be unreasonably withheld or delayed) shall be required for
any assignment; and




(D)     the consent of the Agent, in its capacity as provider of Swing Line
Loans (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment.




(iv)     Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to the Agent an Administrative Questionnaire.




(v)     No Assignment to Ineligible Institutions. No such assignment shall be
made to an Ineligible Institution.




Subject to acceptance and recording thereof by the Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

 

 
-81-

--------------------------------------------------------------------------------

 

 


(c)     Register. The Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at the Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.




(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or the Agent, sell participations to any Person (other than
a natural person or Borrower or any of Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower, the
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.




Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 10.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.13 as though it were a Lender.




(e)     Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Borrower’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless Borrower is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of Borrower, to
comply with Section 3.01(e) as though it were a Lender (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
participating Lender). Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the obligations
under this Agreement (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in the obligations under this Agreement)
except to the extent that such disclosure is necessary to establish that such
interest is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

 
-82-

--------------------------------------------------------------------------------

 

 


(f)     Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.




(g)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.




(h)     Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Agent and Borrower (an “SPC”) the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the Agent as
is required under Section 2.12(b)(ii). Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of Borrower under this Agreement (including its obligations under
Section 3.04), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the applicable Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of Borrower and the Agent
and with the payment of a processing fee in the amount of $3,500, assign all or
any portion of its right to receive payment with respect to any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.


 

 
-83-

--------------------------------------------------------------------------------

 

 

(i)     Resignation as Agent after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time JPMorgan assigns all of its Commitment
and Loans pursuant to subsection (b) above, JPMorgan may, upon 30 days’ notice
to Borrower and the Lenders, resign as Agent. In the event of any such
resignation as Agent, Borrower shall be entitled to appoint from among the
Lenders a successor Agent hereunder; provided, however, that no failure by
Borrower to appoint any such successor shall affect the resignation of JPMorgan
as Agent. If JPMorgan resigns as Agent, it shall retain all the rights, powers,
privileges and duties of the Agent hereunder with respect to (A) all Letters of
Credit outstanding as of the effective date of its resignation as Agent and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Revolving Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)), and (B) Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Revolving Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor Agent, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Agent and (b) the successor Agent shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to JPMorgan to effectively
assume the obligations of JPMorgan with respect to such Letters of Credit.




10.07.     Treatment of Certain Information; Confidentiality. Each of the Agent
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.




For purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Agent or any Lender on a nonconfidential basis prior to disclosure by
Borrower or any Subsidiary, provided that, in the case of information received
from Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

 
-84-

--------------------------------------------------------------------------------

 

 


Each of the Agent and the Lenders acknowledges that (a) the Information may
include material non-public information concerning Borrower or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.




10.08.     Right of Set off. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Agent or any such Affiliate to or for the credit or the account of Borrower or
any other Loan Party against any and all of the obligations of Borrower or any
such other Loan Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the Agent, irrespective of whether or not
such Lender or the Agent shall have made any demand under this Agreement or any
other Loan Document and although such obligations of Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of set off) that such Lender or their respective Affiliates may have.
Each Lender agrees to notify Borrower and the Agent promptly after any such set
off and application, provided that the failure to give such notice shall not
affect the validity of such set off and application.




10.09.     Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by the Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.




10.10.     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Agent and when the Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.




10.11.     Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf and notwithstanding that the Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

 
-85-

--------------------------------------------------------------------------------

 

 


10.12.     Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




10.13.     Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:




(a)     Borrower shall have paid to the Agent the assignment fee specified in
Section 10.06(b);




(b)     such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);




(c)     in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and




(d)     such assignment does not conflict with applicable Laws.




A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.




10.14.     Governing Law; Jurisdiction; Etc.




(a)     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.




(b)     SUBMISSION TO JURISDICTION. BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

 
-86-

--------------------------------------------------------------------------------

 

 


(c)     WAIVER OF VENUE. BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.




(d)     SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.




10.15.     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.




10.16.     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between Borrower and its
Affiliates, on the one hand, and the Agent, the Lenders and the Bookrunner, on
the other hand, and Borrower is capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agent, the Lenders and the
Bookrunner is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Agent, the Lenders or the Bookrunner has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of Borrower with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether the Agent, any Lender or the
Bookrunner has advised or is currently advising Borrower or its Affiliates on
other matters) and none of the Agent, the Lenders or the Bookrunner has any
obligation to Borrower or its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Agent, the Lenders and the Bookrunner and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Agent, the Lenders or the Bookrunner has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Agent, the Lenders and the Bookrunner have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. The Borrower hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against the Agent, the Lenders and the Bookrunner with respect to any breach or
alleged breach of agency or fiduciary duty.

 

 
-87-

--------------------------------------------------------------------------------

 

 


10.17.     USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Act.




10.18.     Time of the Essence. Time is of the essence in the Loan Documents.




10.19.     Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Agent could purchase
the first currency with such other currency on the Business Day preceding that
on which final judgment is given. The obligation of the Borrower in respect of
any such sum due from it to the Agent or the Lenders hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Agent of any sum adjudged to be so due in the Judgment Currency,
the Agent may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Agent from the
Borrower in the Agreement Currency, the Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Agent in such currency, the Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

 
-88-

--------------------------------------------------------------------------------

 

 


[Signature Pages Follow]

 

 
-89-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




LITTELFUSE, INC., as the Borrower



By:      /s/ Philip G. Franklin
Name: Philip G. Franklin
Title:   Vice President, Operations Support
            and Chief Financial Officer

 

 

JPMORGAN CHASE BANK, N.A., as Agent, as Swing

Line Lender, as L/C Issuer and individually as a Lender

By:      /s/ Suzanne Ergastolo
Name: Suzanne Ergastolo
Title:   Vice President

 

 

 [OTHER AGENTS AND LENDERS]

Signature Page to Credit Agreement

Littlefuse, Inc.

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.01




COMMITMENTS






Lender

Revolving

Commitment

Term Loan

Commitment

JPMorgan Chase Bank, N.A.

$51,923,076.91

$23,076,923.09

Bank of America, N.A.

$45,000,000.00

$20,000,000.00

Wells Fargo Bank, National Association

$36,346,153.85

$16,153,846.15

PNC Bank, National Association

$36,346,153.85

$16,153,846.15

The Northern Trust Company

$24,230,769.23

$10,769,230.77

BMO Harris Bank N.A.

$17,307,692.31

$7,692,307.69

Branch Banking & Trust Company

$13,846,153.85

$6,153,846.15

Total

$225,000,000.00

$100,000,000



 

 
Sched. 2.01-1 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.06




LITIGATION




[Borrower to provide]

 

 
Sched. 5.06-1 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.09




ENVIRONMENTAL MATTERS




[Borrower to provide]

 

 
Sched. 5.09-1 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.13




SUBSIDIARIES
AND OTHER EQUITY INVESTMENTS




[Borrower to provide]

 

 
Sched. 5.13-1 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.18




INTELLECTUAL PROPERTY MATTERS




[Borrower to provide]

 

 
Sched. 5.18-1 

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.01




EXISTING LIENS




[Borrower to provide]

 

 
Sched. 7.01-1

--------------------------------------------------------------------------------

 

 

SCHEDULE 7.03




EXISTING INDEBTEDNESS




[Borrower to provide]

 

 
 Sched. 7.03-1

--------------------------------------------------------------------------------

 

 

SCHEDULE 10.02




ADDRESSES FOR NOTICES




LITTELFUSE, INC.
8755 W. Higgins Road
Chicago, Illinois 60631
Attn:     Assistant Treasurer
     Telephone: 773-628-0833
     Facsimile: 847-512-0340
     Electronic Mail: lbartuch@littelfuse.com
Website Address: www.littelfuse.com
U.S. Taxpayer Identification Number: 36-3795742




JPMORGAN CHASE BANK, N.A.

if to the Agent in the case of Borrowings denominated in Dollars:

JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603
Attention: April Yebd
Telephone: 312-732-2628
Facsimile: 888-292-9533




If to the Agent in the case of Revolving Borrowings denominated in Alternative
Currencies:

J.P. Morgan Europe Limited
25 Bank Street, Canary Wharf
London E14 5JP
Attention: The Manager, Loan & Agency Services
Email: loan_and_agency_london@jpmorgan.com
Facsimile: 44 207 777 2360




and in each case with a copy to:

JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603
Attention: Suzanne Ergastolo
Email: suzanne.ergastolo@jpmorgan.com
Facsimile: (312) 794-7682

 

 
Sched 10.02-1 

--------------------------------------------------------------------------------

 

 


If to the Agent in the case of requests in respect of Letters of Credit:

JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603
Attention: Stacy Slaton
Telephone:  312-732-2548
Facsimile:  312-385-7107




If to the Agent in the case of Swing Line Borrowings:

JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Chicago, Illinois 60603
Attention: April Yebd
Telephone: 312-732-2628
Facsimile: 888-292-9533

 

 
Sched. 10.02-2 

--------------------------------------------------------------------------------

 

 

EXHIBIT A




FORM OF LOAN NOTICE




Date: ___________, _____




To:     JPMorgan Chase Bank, N.A., as Agent




Ladies and Gentlemen:*




Reference is made to that certain Credit Agreement, dated as of May 31, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Littelfuse, Inc. (“Borrower”), Lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Agent.




The undersigned hereby requests (select one):




☐ A Borrowing of Loans     ☐ A conversion or continuation of Loans




1.     On __________________________________________ (a Business Day).




2.     In the amount of $____________________________.




3.     Comprised of _______________________________.




[Type of Loan requested]




4.     In respect of a [Revolving Borrowing][Term Loan Borrowing]     




5.     In the following currency: _____________________.




6.     For Eurocurrency Rate Loans: with an Interest Period of ___ months.




[The Revolving Borrowing requested herein complies with the proviso to the first
sentence of Section 2.01(a) of the Credit Agreement.]




LITTELFUSE, INC.



By:                                                        
Name:                                                   
Title:                                                     

 

 

 A-1

Form of Loan Notice

--------------------------------------------------------------------------------

 

 

EXHIBIT B




FORM OF SWING LINE LOAN NOTICE




Date: ___________, _____




To:     JPMorgan Chase Bank, N.A., as Agent




Ladies and Gentlemen:




Reference is made to that certain Credit Agreement, dated as of May 31, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Littelfuse, Inc., a Delaware corporation
(“Borrower”), Lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as Agent.




The undersigned hereby requests a Swing Line Loan:




1.     On __________________________________________ (a Business Day).




2.     In the amount of $____________________________.




The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Credit Agreement.




LITTELFUSE, INC.



By:                                                        
Name:                                                   
Title:                                                     

 

 
B-1
Form of Swing Line Loan Notice 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1




FORM OF REVOLVING LOAN NOTE




[__________], 2013




FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to the
order of [Lender] or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined) the principal amount of
each Revolving Loan from time to time made by Lender to Borrower under that
certain Credit Agreement, dated as of May 31, 2013 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Borrower, Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Agent.




Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to Agent for the
account of Lender in the currency in which such Revolving Loan was denominated
and in Same Day Funds at Agent’s Office for such currency. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Agreement.




This Revolving Loan Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Revolving Loan Note is also
entitled to the benefits of the Guaranty, if any. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Loan Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Revolving Loans made by Lender shall be evidenced by one or more loan
accounts or records maintained by Lender in the ordinary course of business.
Lender may also attach schedules to this Revolving Loan Note and endorse thereon
the date, amount, currency and maturity of its Revolving Loans and payments with
respect thereto.




Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Loan Note.




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.




LITTELFUSE, INC.



By:                                                        
Name:                                                   
Title:                                                     

 

 
C-1-1
Form of Revolving Loan Note 

--------------------------------------------------------------------------------

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO






Date

Type of

Loan Made

Currency and

Amount of

Loan Made

End of

Interest

Period

Amount of

Principal or

Interest Paid

This Date

Outstanding

Principal

Balance

This Date

Notation

Made By

                                                                               
                                                                               
                                                                               
           



 

 
C-1-2
Form of Revolving Loan Note 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-2




FORM OF TERM LOAN NOTE




[__________], 2013




FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to the
order of [Lender] or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined) the principal amount of
each Term Loan made by Lender to Borrower under that certain Credit Agreement,
dated as of May 31, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Borrower, Lenders
from time to time party thereto, and JPMorgan Chase Bank, N.A., as Agent.




Borrower promises to pay interest on the unpaid principal amount of each Term
Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to Agent for the account of
Lender in the currency in which such Term Loan was denominated and in Same Day
Funds at Agent’s Office for such currency. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.




This Term Loan Note is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Loan Note is also
entitled to the benefits of the Guaranty, if any. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Loan Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Term Loans made by Lender shall be evidenced by one or more loan accounts or
records maintained by Lender in the ordinary course of business. Lender may also
attach schedules to this Term Loan Note and endorse thereon the date, amount,
currency and maturity of its Term Loans and payments with respect thereto.




Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.




THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.




LITTELFUSE, INC.



By:                                                        
Name:                                                   
Title:                                                     

 

 
C-2-1
Form of Term Loan Note 

--------------------------------------------------------------------------------

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO






Date

Type of

Loan Made

End of

Interest

Period

Amount of

Principal or

Interest Paid

This Date

Outstanding

Principal

Balance

This Date

Notation

Made By

                                                                               
                                                                               
                                                       



 

 
C-2-2
Form of Term Loan Note 

--------------------------------------------------------------------------------

 

 

EXHIBIT D




FORM OF COMPLIANCE CERTIFICATE




Financial Statement Date: ______________,




To:     JPMorgan Chase Bank, N.A., as Agent




Ladies and Gentlemen:




Reference is made to that certain Credit Agreement, dated as of May 31, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Littelfuse, Inc. (“Borrower”), Lenders from time to time
party thereto, and JPMorgan Chase Bank, N.A., as Agent.




The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the __________________ of Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to Agent on behalf of
Borrower, and that:




[Use following for fiscal year-end financial statements]




1.     Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.




[Use following for fiscal quarter-end financial statements]




1.     Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of Borrower
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.




2.     The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by the attached financial
statements.




3.     A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and




[select one:]




[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]




–or–




[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

 

 
D-1
Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 


4.     The representations and warranties of the Borrower contained in Article V
of the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a), (b) and (c) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.




5.     The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.




IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________, ____________.




LITTELFUSE, INC.




By:                                                        
Name:                                                   
Title:                                                     

 

 D-2

Form of Compliance Certificate

--------------------------------------------------------------------------------

 

 

For the Quarter/Year ended ___________________(“Statement Date”)




SCHEDULE 2

to the Compliance Certificate




I.             Section 7.12(a) – Consolidated Leverage Ratio.






A.            Consolidated Funded Indebtedness at Statement Date:

$                        

B.            Consolidated EBITDA for four consecutive fiscal quarters ending on
above date (“Subject Period”):

$                        

1.             Consolidated Net Income for Subject Period:

$                        

2.             Consolidated Interest Charges for Subject Period

$                        

3.             Provision for income taxes for Subject Period:

$                        

4.             Depreciation expenses for Subject Period:

$                        

5.             Amortization expenses for Subject Period:

$                        

6.             Plus Non-cash reductions of Consolidated Net Income for Subject
Period:

$                        

7.             Minus Non-cash additions to Consolidated Net Income for Subject
Period:

$                        

8.             Consolidated EBITDA (Lines I.B.1 + 2 + 3 + 4 + 5 + 6 – 7):

$                        

C.            Ratio (Line I.A. ÷ Line I.B.8.):_________ to 1.0

$               to 1.0



 


Maximum Required Consolidated Leverage Ratio:     3.00:1.0




II.             Section 7.12(b) – Consolidated Interest Coverage Ratio.






A.            Consolidated EBITDA for four consecutive fiscal quarters ending on
above date (“Subject Period”)(Line I.B.8):

$                        

B.            Consolidated Interest Charges for Subject Period:

$                        

C.            Ratio (Line II.A ÷ Line II.B)

$               to 1.0

Minimum Required: 3.00 to 1.0

 



 

 
D-3
Form of Compliance Certificate 

--------------------------------------------------------------------------------

 

 

EXHIBIT E




ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]     1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]     2 Assignee identified in item 2 below
([the][each, an] “Assignee”).     3 [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees] hereunder are several and not
joint.]     4 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.




For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities 5)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses (i)
and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 





1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees. 5 Include all applicable subfacilities.



 

 E-1

 Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 



1.

Assignor[s]:

  __________________________



  __________________________

2.

Assignee[s]:

  __________________________

  __________________________        

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.

Borrower(s):

  __________________________

4.

Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

 

5.

Credit Agreement: Credit Agreement, dated as of May 31, 2013, among Littelfuse,
Inc., the Lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender

 

6.

Assigned Interest[s]:

 


Assignor[s]6

Assignee[s]7

Facility
Assigned8

Aggregate
Amount of
Commitment
for all Lenders9

Amount of
Commitment
Assigned

Percentage
Assigned of
Commitment10

________

$_____________

$_____________

____________%

   

________

$_____________

$_____________

____________%

   

________

$_____________

$_____________

____________%



 


[7.     Trade Date:     __________________]     11




Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

 





6

List each Assignor, as appropriate.

7

List each Assignee, as appropriate.

8

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Loan Commitment”, etc.). 9 Amounts in this column and in the
column immediately to the right to be adjusted by the counterparties to take
into account any payments or prepayments made between the Trade Date and the
Effective Date. 10 Set forth, to at least 9 decimals, as a percentage of the
Commitment of all Lenders thereunder. 11 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.



  

E-2

Form of Assignment and Assumption

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:




ASSIGNOR
[NAME OF ASSIGNOR]



By:                                                                 
           Title:




ASSIGNEE
[NAME OF ASSIGNEE]



By:                                                                 
           Title:




[Consented to and] Accepted:



                                                            



JPMORGAN CHASE BANK, N.A.,
    as Agent



By:                                                                
          Title:




[Consented to:]     12
[BORROWER]



By:                                                                
          Title:

 

 

 





12

To be added only if the consent of Borrower and/or other parties (e.g. the
provider of Swing Line Loans, the issuer of Letters of Credit) is required by
the terms of the Credit Agreement.



 

E-3 
 Form of Assignment Assumption

--------------------------------------------------------------------------------

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION




STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION




1.        Representations and Warranties.




1.1.     Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.




1.2.     Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.




2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

E-4  

Annex 1 to Assignment and Assumption Agreement

--------------------------------------------------------------------------------

 

 


3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-5 
Annex 1 to Assignment and Assumption Agreement 

--------------------------------------------------------------------------------

 

 


EXHIBIT F




FORM OF GUARANTY




GUARANTY (as amended, restated, supplemented or otherwise modified from time to
time, this “Guaranty”) dated as of May [__], 2013 made by the Persons listed on
the signature pages hereof under the caption “Original Guarantors” and the
Additional Guarantors (as defined in Section 8(b)) (such Persons so listed and
the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of the Lenders (as defined in the
Credit Agreement referred to below).




PRELIMINARY STATEMENT. Littelfuse, Inc., a Delaware corporation (the
“Borrower”), is party to a Credit Agreement dated as of May 31, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the capitalized terms defined therein and not
otherwise defined herein being used herein as therein defined) with certain
Lenders party thereto, and JPMorgan Chase Bank, N.A., as Agent for such Lenders.
Each Guarantor will derive substantial direct and indirect benefits from the
transactions contemplated by the Credit Agreement. It is a condition precedent
to the making of Loans or issuance of Letters of Credit by the Lenders or the
Agent under the Credit Agreement from time to time that each Guarantor shall
have executed and delivered this Guaranty.




NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders and the Agent to make Loans and/or issue Letters of Credit under the
Credit Agreement from time to time, each Guarantor, jointly and severally with
each other Guarantor, hereby agrees as follows:




Section 1.               Guaranty, Limitation of Liability.




(a)     Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly and severally with the other Guarantors, the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, reimbursement obligations, interest, premiums, fees, penalties,
indemnities, contract causes of action, costs, expenses or otherwise and all
Obligations of each other Loan Party now or hereafter existing in respect of
overdraft facilities, cash management services or repurchase agreements (all
such Obligations being collectively called the “Guaranteed Obligations”), and
agrees to pay any and all expenses (including, without limitation, fees and
expenses of counsel) incurred by Agent or any other Lender in enforcing any
rights under this Guaranty or any other Loan Document. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Lender under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.




(b)     Each Guarantor, and by its acceptance of this Guaranty, Agent and each
other Lender, hereby confirms that it is the intention of all such Persons that
this Guaranty and the Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law (as hereinafter
defined), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to
this Guaranty and the Obligations of each Guarantor hereunder. To effectuate the
foregoing intention, Agent, the other Lenders and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance. In determining the limitations, if any, on the amount of
any Guarantor’s obligations hereunder pursuant to the preceding sentence, it is
the intention of the parties hereto that any rights of subrogation,
indemnification or contribution which such Guarantor may have under this
Guaranty, any other agreement or applicable law shall be taken into account. For
purposes hereof, “Bankruptcy Law” means any proceeding of the type referred to
in Section 8.01(f) of the Credit Agreement or Title 11, U.S. Code, or any
similar foreign, federal or state law for the relief of debtors.

 

 
F-1
Form of Guaranty 

--------------------------------------------------------------------------------

 

 


(c)     Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this Guaranty
or any other guaranty, such Guarantor will contribute, to the maximum extent
permitted by law, such amounts to each other Guarantor and each other guarantor
so as to maximize the aggregate amount paid to the Lenders under or in respect
of the Loan Documents. Each of the Guarantors hereby agrees that this Guaranty
is an absolute, irrevocable and unconditional guaranty of payment and is not a
guaranty of collection.




Section 2.               Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Lender with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against Borrower or any other Loan Party or whether Borrower
or any other Loan Party is joined in any such action or actions. The liability
of each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives (to
the full extent permitted by law), any defenses it may now have or hereafter
acquire in any way relating to, any or all of the following:




(a)     any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;




(b)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;




(c)     any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;




(d)     any failure of any Lender to disclose to any Loan Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party now or hereafter
known to such Lender (each Guarantor waiving any duty on the part of the Lenders
to disclose such information);




(e)     the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

 

 
F-2
Form of Guaranty 

--------------------------------------------------------------------------------

 

 


(f)     any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
that might otherwise constitute a defense available to, or a discharge of, any
Loan Party or any other guarantor or surety.




This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.




Section 3.              Waivers and Acknowledgments.




(a)     Each Guarantor hereby unconditionally and irrevocably waives, to the
full extent permitted by law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Guaranty and any requirement that any Lender
protect, secure, perfect or insure any Lien or any property subject thereto or
exhaust any right or take any action against any Loan Party or any other Person.




(b)     Each Guarantor hereby unconditionally and irrevocably waives, to the
full extent permitted by law, any right to revoke this Guaranty and acknowledges
that this Guaranty is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.




(c)     Each Guarantor hereby unconditionally and irrevocably waives, to the
full extent permitted by law, (i) any defense arising by reason of any claim or
defense based upon an election of remedies by any Lender that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification rights of such
Guarantor or other rights of such Guarantor to proceed against any of the other
Loan Parties, any other guarantor or any other Person and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Obligations
of such Guarantor hereunder.




(d)     Each Guarantor acknowledges that Agent may, without notice to or demand
upon such Guarantor and without affecting the liability of such Guarantor under
this Guaranty, foreclose under any mortgage by nonjudicial sale, and each
Guarantor hereby waives any defense to the recovery by Agent and the other
Lenders against such Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable law.




(e)     Each Guarantor hereby unconditionally and irrevocably waives, to the
fullest extent permitted by law, any duty on the part of any Lender to disclose
to such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party or any of its Subsidiaries now or hereafter known by such
Lender.




(f)     Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.




Section 4.               Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against Borrower, any other Loan Party or any other insider guarantor
that arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other Loan
Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Lender against Borrower, any other
Loan Party or any other insider guarantor, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including,
without limitation, the right to take or receive from Borrower, any other Loan
Party or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash, all Letters of Credit shall have expired or been terminated and all of
the Commitments shall have expired or been terminated. If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence at any
time prior to the latest of (a) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the Maturity
Date and (c) the latest date of expiration or termination of all Letters of
Credit, such amount shall be received and held in trust for the benefit of the
Lenders, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents. If (i) any Guarantor shall make payment to any Lender of all or any
part of the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and
all other amounts payable under this Guaranty shall have been paid in full in
cash, (iii) the Maturity Date shall have occurred and (iv) all Letters of Credit
shall have expired or been terminated, the Lenders will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.

 

 
F-3
Form of Guaranty 

--------------------------------------------------------------------------------

 

 


Section 5.               Payments Free and Clear of Taxes, Etc.




(a)     Any and all payments made by any Guarantor under or in respect of this
Guaranty or any other Loan Document shall be made, in accordance with
Section 2.12 of the Credit Agreement, free and clear of and without deduction
for any and all present or future Indemnified Taxes or Other Taxes. If any
Guarantor shall be required by law to deduct any Indemnified Taxes or Other
Taxes from or in respect of any sum payable under or in respect of this Guaranty
or any other Loan Document to any Lender, (i) the sum payable by such Guarantor
shall be increased as may be necessary so that after such Guarantor and Agent
have made all required deductions (including deductions applicable to additional
sums payable under this Section 5), such Lender receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Guarantor
shall make all such deductions and (iii) such Guarantor shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.




(b)     In addition, each Guarantor agrees to pay any present or future Other
Taxes that arise from any payment made by or on behalf of such Guarantor under
or in respect of this Guaranty or any other Loan Document or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Guaranty and the other Loan Documents.




(c)     Each Guarantor will indemnify each Lender for and hold it harmless
against the full amount of Indemnified Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 5, imposed on or paid by such
Lender and any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender makes written demand therefor.




(d)     Within 30 days after the date of any payment of Taxes by or on behalf of
any Guarantor, such Guarantor shall furnish to Agent, at its address referred to
in Section 9, the original or a certified copy of a receipt evidencing such
payment. In the case of any payment hereunder by or on behalf of any Guarantor
through an account or branch outside the United States or by or on behalf of
such Guarantor by a payor that is not a United States person, if such Guarantor
determines that no Taxes are payable in respect thereof, such Guarantor shall
furnish or shall cause such payor to furnish, to Agent, at such address, an
opinion of counsel acceptable to Agent stating that such payment is exempt from
Taxes. For purposes of subsection (d) of this Section 5, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.

 

 
F-4
Form of Guaranty 

--------------------------------------------------------------------------------

 

 




Section 6.             Representations and Warranties. Each Guarantor hereby
makes each representation and warranty made in the Loan Documents by Borrower
with respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:




(a)     There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.




(b)     Such Guarantor has, independently and without reliance upon any Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty and each other
Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.




Section 7.              Covenants. Each Guarantor covenants and agrees that, so
long as any part of the Guaranteed Obligations shall remain unpaid, any Letter
of Credit shall be outstanding, or any Lender shall have any Commitment shall be
in effect, such Guarantor will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms, covenants and agreements
set forth in the Loan Documents on its or their part to be performed or observed
or that Borrower has agreed to cause such Guarantor or such Subsidiaries to
perform or observe.




Section 8.               Amendments, Guaranty Supplements, Etc.




(a)     No amendment or waiver of any provision of this Guaranty and no consent
to any departure by any Guarantor therefrom shall in any event be effective
unless the same shall be in writing and signed by Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders (other than any Lender
that is, at such time, a Defaulting Lender), (a) reduce or limit the obligations
of any Guarantor hereunder, release any Guarantor hereunder or otherwise limit
any Guarantor’s liability with respect to the Obligations owing to the Lenders
under or in respect of the Loan Documents, (b) postpone any date fixed for
payment hereunder or (c) change the number of Lenders or the percentage of the
Aggregate Commitments or of the unpaid principal amount of the Loans and L/C
Obligations which is required for the Lenders or any of them to take any action
hereunder.




(b)     Upon the execution and delivery by any Person of a guaranty supplement
in substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to an “Original Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Guaranty, and each reference in any other Loan Document to the
“Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Guaranty, shall mean and be a reference to this Guaranty as supplemented by such
Guaranty Supplement.

 

F-5

Form of Guaranty

--------------------------------------------------------------------------------

 

 


Section 9.               Notices, Etc. All notices and other communications
provided for hereunder shall be in writing and mailed, telecopied or delivered
to it, if to any Guarantor, addressed to it in care of Borrower at Borrower’s
address specified in Section 10.02 of the Credit Agreement, if to Agent, at its
address specified in Section 10.02 of the Credit Agreement, if to any other
Lender, to the address specified in its Administrative Questionnaire or, as to
any party, at such other address as shall be designated by such party in a
written notice to each other party. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Guaranty or of any Guaranty Supplement to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.




Section 10.             No Waiver, Remedies. No failure on the part of any
Lender to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.




Section 11.             Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.02 of the Credit Agreement to
authorize Agent to declare the Obligations due and payable pursuant to the
provisions of said Section 8.02, Agent and each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by Agent, such Lender or such Affiliate to
or for the credit or the account of any Guarantor against any and all of the
Obligations of such Guarantor now or hereafter existing under the Loan
Documents, irrespective of whether Agent or such Lender shall have made any
demand under this Guaranty or any other Loan Document and although such
Obligations may be unmatured. Agent and each Lender agrees promptly to notify
such Guarantor after any such set-off and application; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of Agent and each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that Agent, such Lender
and their respective Affiliates may have.




Section 12.             Indemnification.




(a)     Without limitation on any other Obligations of any Guarantor or remedies
of the Lenders under this Guaranty, each Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless each Lender and
each of their Affiliates and their respective officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against, and shall
pay on demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.




(b)     Each Guarantor hereby also agrees that none of the Indemnified Parties
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any of the Guarantors or any of their respective Affiliates or any
of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Commitments, the
actual or proposed use of the proceeds of the Loans or the Letters of Credit,
the Loan Documents or any of the transactions contemplated by the Loan
Documents.

 

F-6 
 Form of Guaranty

--------------------------------------------------------------------------------

 

 


(c)     Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Loan Documents, the agreements
and obligations of each Guarantor contained in Section 1(a) (with respect to
enforcement expenses), the last sentence of Section 2, Section 5 and this
Section 12 shall survive the payment in full of the Guaranteed Obligations and
all of the other amounts payable under this Guaranty.




Section 13.            Subordination. Each Guarantor hereby subordinates any and
all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 13:




(a)     Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of a, proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless Agent
otherwise agrees, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.




(b)     Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lenders shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of a proceeding under any Bankruptcy Law, whether or not constituting an allowed
claim in such proceeding (“Post Petition Interest”)) before such Guarantor
receives payment of any Subordinated Obligations.




(c)     Turn-Over. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if Agent
so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Lenders and deliver such payments to
Agent on account of the Guaranteed Obligations (including all Post Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Guaranty.




(d)     Agent Authorization. After the occurrence and during the continuance of
any Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to any other Loan Party), Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts received on
such obligations to Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).




Section 14.             Continuing Guaranty, Assignments under the Credit
Agreement. This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the latest of (i) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty,
(ii) the Maturity Date and (iii) the latest date of expiration or termination of
all Letters of Credit, (b) be binding upon the Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Lenders and
their successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under the
Credit Agreement (including, without limitation, all or any portion of its
Commitments, the Loans owing to it and the Note or Notes held by it) to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in Section 10.06 of the Credit Agreement. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders. If at any time any
payment of the principal of or interest on any Loan, or any other amount payable
by the Borrower or any other party under the Credit Agreement or any other Loan
Document (including a payment effected through exercise of a right of setoff) is
rescinded, or is or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise (including pursuant to
any settlement entered into by a holder of Guaranteed Obligations in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

 

 F-7
 Form of Guaranty

--------------------------------------------------------------------------------

 

 


Section 15.            Execution in Counterparts. This Guaranty and each
amendment, waiver and consent with respect hereto may be executed in any number
of counterparts and by different parties thereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Guaranty by telecopier shall be
effective as delivery of an original executed counterpart of this Guaranty.




Section 16.            Severability. If any provision of this Guaranty is held
to be illegal, invalid or unenforceable, the legality, validity and
enforceability of the remaining provisions of Guaranty shall not be affected or
impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.




Section 17.             Governing Law, Jurisdiction, Waiver of Jury Trial, Etc.




(a)     This Guaranty shall be governed by, and construed in accordance with,
the laws of the State of New York.




(b)     Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party, or for recognition or enforcement of any judgment,
and each Guarantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the extent permitted by law, in such federal
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or any other Loan Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document in the courts of any jurisdiction.




(c)     Each Guarantor irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party in any New York State or federal court. Each Guarantor
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such suit, action or proceeding
in any such court.

 

F-8 
 Form of Guaranty

--------------------------------------------------------------------------------

 

 


(d)     EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.




Section 18.            Foreign Currency. If any claim arising under or related
to this Guaranty is reduced to judgment denominated in a currency (the “Judgment
Currency”) other than the currencies in which the Guaranteed Obligations are
denominated (collectively the “Obligations Currency”), the judgment shall be for
the equivalent in the Judgment Currency of the amount of the claim denominated
in the Obligations Currency included in the judgment, determined as of the date
of judgment. The equivalent of any Obligations Currency amount in any Judgment
Currency shall be calculated at the Spot Rate for the purchase of the
Obligations Currency with the Judgment Currency quoted by the Agent in the place
of the Agent’s choice at or about 8:00 a.m. on the date for determination
specified above. The Guarantor shall indemnify the Agent and each Lender and
hold the Agent and each Lender harmless from and against all loss or damage
resulting from any change in exchange rates between the date any claim is
reduced to judgment and the date of payment thereof by the Guarantor. If the
Agent so notifies the Guarantor in writing, at the Agents sole and absolute
discretion, payments under this Guaranty shall be the U.S. Dollar equivalent of
the Guaranteed Obligations or any portion thereof, determined as of the date
payment is made.

 

F-9 
Form of Guaranty 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.




COLE HERSEE COMPANY,
a Massachusetts corporation



By:                                                                        
       Philip G. Franklin
       Vice President

 

 
 

--------------------------------------------------------------------------------

 

 

FORM OF GUARANTY SUPPLEMENT




__________ __, ____




JPMorgan Chase Bank, N.A., as Agent
10 South Dearborn Street
Chicago, Illinois 60603
Attention: Suzanne Ergastolo




Credit Agreement dated as of May 31, 2013 among
Littelfuse, Inc., a Delaware corporation
(the “Borrower”), the Lenders
party to the Credit Agreement, JPMorgan Chase Bank, N.A., as Agent




Ladies and Gentlemen:




Reference is made to the above-captioned Credit Agreement and to the Guaranty
referred to therein (such Guaranty, as in effect on the date hereof and as it
may hereafter be amended, supplemented or otherwise modified from time to time,
together with this Guaranty Supplement, being the “Guaranty”). The capitalized
terms defined in the Guaranty or in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.




Section 1.               Guaranty; Limitation of Liability.




(a)     The undersigned hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Loan Documents (including, without limitation., any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premium, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by Agent or any other Lender
in enforcing any rights under this Guaranty Supplement, the Guaranty or any
other Loan Document. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Lender
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.




(b)     The undersigned, and by its acceptance of this Guaranty Supplement,
Agent and each other Lender, hereby confirms that it is the intention of all
such Persons that this Guaranty Supplement, the Guaranty and the Obligations of
the undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty Supplement, the Guaranty and
the Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, Agent, the other Lenders and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty not constituting a fraudulent transfer or
conveyance.

 

 
F-Supp-1 

--------------------------------------------------------------------------------

 

 


(c)     The undersigned hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Lender under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Lenders under or in respect of the Loan Documents.




Section 2.               Obligations Under the Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Guaranty to an “Additional Guarantor”
or a “Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to an “Original Guarantor” or a “Loan
Party” shall also mean and be a reference to the undersigned.




Section 3.              Representations and Warranties. The undersigned hereby
makes each representation and warranty set forth in Section 6 of the Guaranty to
the same extent as each other Guarantor.




Section 4.              Delivery by Telecopier. Delivery of an executed
counterpart of a signature page to this Guaranty Supplement by telecopier shall
be effective as delivery of an original executed counterpart of this Guaranty
Supplement.




Section 5.               Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.




(a)     This Guaranty Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.




(b)     The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or any federal court of the United States of America sitting in New York
City, and any appellate court from any y thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Guaranty or any of
the other Loan Documents to which it is or is to be a party, or for recognition
or enforcement of any judgment, and the undersigned hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The undersigned agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty Supplement or the Guaranty or any
other Loan Document shall affect any right that any party may otherwise have to
bring any action or proceeding relating to this Guaranty Supplement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.




(c)     The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty or any of the other
Loan Documents to which it is or is to be a party in any New York State or
federal court. The undersigned hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.




THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS OR
THE ACTIONS OF ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

 

 
F-Supp-2 

--------------------------------------------------------------------------------

 

 


Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]

By:                                                                         

Title:                                                                         
          

 
F-Supp-3 

--------------------------------------------------------------------------------

 

 

 EXHIBIT G




FORM OF OPINION




[Attached]

 

 
G-1
Form of Opinion 

--------------------------------------------------------------------------------

 

 

ANNEX I




SUBSIDIARIES






Name of the Loan Party

State of Incorporation or Formation

Cole Hersee Company

Massachusetts



 

 

 Annex 1-1
Annex 1 to Form of Opinion 

--------------------------------------------------------------------------------

 

 

EXHIBIT H




FORM OF INCREASING LENDER SUPPLEMENT




INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
May 31, 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Littelfuse, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Agent”).




W I T N E S S E T H




WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;




WHEREAS, the Borrower has given notice to the Agent of its intention to
[increase the Aggregate Revolving Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.14; and




WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Borrower and the Agent this
Supplement;




NOW, THEREFORE, each of the parties hereto hereby agrees as follows:




1.     The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Commitment increased by $[__________], thereby making the
aggregate amount of its total Revolving Commitments equal to $[__________]]
[and] [participate in a tranche of Incremental Term Loans with a commitment
amount equal to $[__________] with respect thereto].




2.     The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.




3.     Terms defined in the Credit Agreement shall have their defined meanings
when used herein.




4.     This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.




5.     This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.




H-1 
 Form of Increasing Lender Supplement

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.




[INSERT NAME OF INCREASING LENDER]



By:                                                                        
Name:
Title:




Accepted and agreed to as of the date first written above:

LITTELFUSE, INC.



By:                                                                                  
Name:
Title:




Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.
as Administrative Agent



By:                                                                        
Name:
Title:

 

H-2 
Form of Increasing Lender Supplement 

--------------------------------------------------------------------------------

 

 

EXHIBIT I




FORM OF AUGMENTING LENDER SUPPLEMENT




AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
May 31, 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Littelfuse, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Agent”).




W I T N E S S E T H




WHEREAS, the Credit Agreement provides in Section 2.14 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Agent, by executing and
delivering to the Borrower and the Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and




WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;




NOW, THEREFORE, each of the parties hereto hereby agrees as follows:




1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $[__________]]
[and] [a commitment with respect to Incremental Term Loans of $[__________]].




2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.




3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:




[___________]

 

I-1 
 Form of Augmenting Lender Supplement

--------------------------------------------------------------------------------

 

 

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.




5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.




6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.




7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.




[remainder of this page intentionally left blank]

 

I-2 
 Form of Augmenting Lender Supplement

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.




[INSERT NAME OF INCREASING LENDER]



By: _________________________________               
Name:
Title:




Accepted and agreed to as of the date first written above:

LITTELFUSE, INC.



By: ____________________________         
Name:
Title:




Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.
as Administrative Agent



By: ____________________________           
Name:
Title:


 

I-3

Form of Augmenting Lender Supplement